Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is effective as of the 1st day
of June, 2016 (the “Effective Date”) by and among:  Hanwood Arkansas, LLC, an
Arkansas limited liability company, and Hanwood Oklahoma, LLC, an Oklahoma
limited liability company (collectively Hanwood Arkansas, LLC, and Hanwood
Oklahoma, LLC, shall be referenced as the “Hanwood Entities” or “Sellers”); and
Command Center, Inc., a Washington corporation (“Command Center” or “Buyer”).


RECITALS


A.           Sellers desire to sell to Buyer and Buyer desires to purchase from
Sellers, on the terms and subject to the conditions of this Agreement, all the
assets and properties of Sellers, with the exception only of those assets and
properties described in Schedule 2.1 attached to this Agreement (the “Excluded
Assets”).


B.           Through two office locations, Sellers are the owners and operators
of a staffing business that operated collectively as “Hancock Staffing”
providing temporary workers in day labor, light industrial, as well as office
and clerical positions (the “Sellers’ Business”).


C.           Buyer is also in the staffing business as the owner and operator of
approximately 60 staffing offices located in 20 states.


AGREEMENTS


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions, and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties to this Agreement hereby agree as
follows:


1.           Purchase and Sale.  Subject to the terms and conditions of this
Agreement and with the exception of the Excluded Assets, Sellers agree to sell,
convey, transfer, assign, and deliver to Buyer, and Buyer agrees to purchase
from Sellers on the Closing Date, free and clear of any liens or encumbrances,
all rights, title and interest of the assets and property rights, now owned or
hereafter acquired, whether tangible or intangible, which will include all
fixtures, furnishings and equipment; all inventories, goods and supplies; all
telephone listings and telephone numbers; all software and software licenses,
and all passwords, codes and documentation needed for use of the same; all
financial records relating to Sellers’ Business (including historical records
and information); all permits, licenses, franchises and any other authorization
obtained from federal, state or local governments or agencies necessary to
operate Sellers’ Business; goodwill; all real property leases and leasehold
improvements, including prepaid rent and deposits; books and records, all
corporate files, and archives; all customer lists and other customer
information; all signs and signage at or within the offices of Sellers;
assignment of all contracts requested by Command Center, including employee
contracts, equipment leases, vendor and customer contracts; prepaid deposits,
including lease deposits; and all other assets and property of every kind and
description, all of which are referred to collectively in this Agreement as the
“Assets.”
 
 
Asset Purchase Agreement
 
Page 1 of 79

--------------------------------------------------------------------------------

 


The Assets to be conveyed, transferred, assigned, and delivered as provided by
this Agreement will include, without limitation, the following, which may be set
forth in additional detail in Schedule A of the Bill of Sale attached to this
Agreement:


1.1.           Leasehold Interests in Real Property.  All leasehold interests
held by Sellers in all land, buildings, structures, fixtures, and other
improvements located on or attached to such Leasehold Interests and all
easements and other rights, title or interests appurtenant to, including but not
limited to security deposits, reserves or unpaid rents paid in connection
therewith, or owned or used by Sellers (“Leasehold Interests”), including,
without limitation, the Leasehold Interests described on Schedule 1.1 attached
to this Agreement;


1.2.           Inventory.  All raw equipment, materials, work in process, and
finished goods produced or used in Sellers’ business (“Inventory”);


1.3.           Personal Property.  All equipment, tools, machinery, furniture,
motor vehicles, computers, telephones, supplies, materials, and other tangible
personal property used in any manner in connection with Sellers’ Business,
whether owned or leased (“Personal Property”), including, but not limited to all
items listed in the Bill of Sale, attached hereto as Exhibit A;


1.4.           Contractual Rights.  As may be requested by Buyer, any and all
rights in any manner related to the ownership, possession, lease, or use of the
Assets or to the ownership, operation, or conduct of Sellers’ Business, rights
in or claims under leases, permits, licenses, franchises, purchase and sales
orders, covenants not to compete, and all other contracts of any nature
whatsoever (“Contractual Rights”);


1.5.           Vehicles. Sellers’ interest in all vehicles owned or leased by
Sellers and described on Schedule 1.5 attached to this Agreement;


1.6.           Books and Records.  All of Sellers’ books, records, and other
documents and information relating to the Assets and Sellers’ business,
including, without limitation, all customer and supplier lists, past and present
contracts, sales literature, inventory records, purchase orders and invoices,
sales orders and sales order log books, commission records, correspondence,
product data, price lists, quotes and bids, catalogues and brochures of every
kind and nature; Sellers may maintain copies of all financial and other
information which may be necessary or helpful in any audit of state or federal
taxes, workers compensation or any other business purpose;


1.7.           Intellectual Property.  All of the following in any manner
related to the ownership, possession, or use of the Assets or to the ownership,
operation, or conduct of Sellers’ business (“Intellectual Property”), including,
without limitation, the Intellectual Property described below:
A.           All trade names, trademarks, service marks, and trade dress,
including all registrations, renewals, extensions and applications, including,
without limitation, all rights to the names “Hancock Staffing”, “Woods Labor &
Staffing” (and any reasonably similar derivations thereof and any related
trademarks and services marks), any telephone, telecopy numbers, all universal
resource locators (“URL’s”) domain names (including, if any, the domain names
for “Hancock Staffing”, “Woods Labor & Staffing”, and copyright for associated
websites), website, social networking and internet addresses, domain names
(including “hancockstaffing.com”, “hanwoodinc.com” and “woodsstaffing.com”),
electronic mail addresses (including “@hancockstaffing.com”, @hanwoodinc.com”,
and “@woodsstaffing.com”), company and any trade names related thereto or to the
Sellers’ Business.  (collectively the “Trademarks”), this shall include all
legal rights and interest currently owned and possessed by individual
shareholders or owners of either of Sellers to any such names and information
contemplated within this paragraph 1.7;
 
 
Asset Purchase Agreement
 
Page 2 of 79

--------------------------------------------------------------------------------

 
 
B.
All patents and patent applications, including all inventions contained therein,
any reissue, continuation, partial continuation, division, extension, or
reexamination thereof (collectively, the “Patents”);



C.
All copyrights and mask works, registered or unregistered, statutory or common
law, including all applications for registration therefor (collectively, the
“Copyrights”);



D.
All trade secrets, know-how, inventions, models, confidential business
information, product designs, processes, drawings, formulae, customer lists,
historical customer information, supplier and distribution lists, price lists,
customer files, computer programs and software, technical and engineering data,
trade information, catalogs, marketing materials, and software (collectively,
the “Other Proprietary Rights”); and



E.
Except as contained within Schedule 2.1 (Excluded Assets), all licenses or
similar agreements to which Sellers are a party, either as licensee or licensor,
relating to Trademarks, Patents, Copyrights, or Other Proprietary Rights
(collectively, the “Licenses”);



1.8.           Goodwill.  Goodwill, all tangible and intangible, which relate to
the operation of Sellers’ Business and all rights to continue to use the Assets
in the conduct of the going business;


1.9.           Receivables.  All accounts or notes receivable owing to Sellers
as of 11:59 p.m., June 3, 2016, including, without limitation, all customer
accounts receivable (collectively, the “Receivables”);


1.10.           Intangible Property.  All intangible property, other than
previously described, of Sellers in any manner related to the ownership,
operation, or conduct of Sellers’ Business (“Intangible Property”);


1.11.           Prepaid Expenses.  All prepaid expenses, credits, advance
payments, claims, security, refunds, rights of recovery, rights of set-off,
rights of recoupment, deposits, charges, sums and fees (including any such item
relating to the payment of any taxes) with respect to the Assets and Assumed
Liabilities; and
 
 
 
Asset Purchase Agreement
 
Page 3 of 79

--------------------------------------------------------------------------------

 
 
1.12.           Miscellaneous Assets.  Any and all other assets, properties,
rights, or other interests of Sellers, tangible or intangible, used in
connection with Sellers’ business or in any way relate to the Assets including,
without limitation, all of Sellers’ interest in any applicable covenants not to
compete.


2.           Excluded Assets; Assumed Liabilities.


2.1.           Excluded Assets. Buyer will not assume or be deemed to have
purchased the Excluded Assets set forth on Schedule 2.1 attached to this
Agreement.


2.2.           Assumed Liabilities.  Buyer will not assume or be deemed to have
assumed, or to have any obligations with respect to, any liabilities or
obligations of Sellers other than the contracts, liabilities and obligations
specifically assumed pursuant to this Section 2.2 and specified on Schedule 2.2
(“Assumed Liabilities”).  All liabilities and obligations of Sellers other than
those listed on Schedule 2.2 will remain solely the liabilities and obligations
of Sellers (the “Retained Liabilities”).


3.           Purchase Price; Closing.


3.1.           Purchase Price.  The purchase price for the Assets will be paid
by the assumption of the Assumed Liabilities and by the payment of Two Million
Two Hundred Thousand Dollars ($2,200,000) (“Purchase Price”). The parties agree
that the purchase price for the Assets owned by Hanwood Oklahoma is $1,391,000
and the purchase price for the Assets owned by Hanwood Arkansas is $809,000.
Subject to the terms of section 3.2, the balance of the purchase price shall be
due and payable to Sellers, without interest, on the one-year anniversary of the
Closing date.


3.2.           Payment of Purchase Price.  Subject to the terms and conditions
of this Agreement, in reliance on the representations, warranties, and
agreements of Sellers contained herein and in consideration of the aforesaid
assignment and delivery of the assets of Seller, Buyer will deliver at the
Closing, as hereinafter defined, as partial payment of the purchase price the
sum of One Million Nine Hundred Eighty Thousand Dollars ($1,980,000) in cash,
ACH transfers, certified checks, or cashier’s checks, to be paid to the
Sellers, with $1,164.511.58 paid to Hanwood Oklahoma, $728,046 being paid to
Hanwood Arkansas, and $87,442.42 paid to Arvest Bank (as set forth in section
3.2.2). Subject to the terms of section 3.2, one year from the date of the
Closing, Buyer will pay to Sellers the remainder of the Purchase Price, without
interest, in the amount of $219,955.00, with $139,106 paid to Hanwood Oklahoma
and $80,849 being paid to Hanwood Arkansas. Buyer may deduct such amounts from
the remaining purchase price balance to satisfy any claims, losses, liabilities
or obligations threatened or imposed in any way on Buyer as the result of
Sellers’ Business, from any misrepresentations or omissions in this Agreement,
whether intentional or not, or from any items set forth in this Agreement or any
other agreements or documents executed in conjunction with this
Agreement.  However, in the event the parties do not agree with Buyer’s
assessment and withholding from the retained amount of the Purchase Price, the
parties will work together in good faith to resolve the issue.  If all attempts
at amicable resolution should fail, the parties agree to have the matter of
payment of the retained amount of the purchase price decided by binding
arbitration before a single arbitrator to take place in Little Rock, Pulaski
County, Arkansas administered pursuant to the commercial rules of the American
Arbitration Association in effect at the time the arbitration is commenced.
Nothing in this section 3.2 shall obligate the parties to participate in
arbitration or other alternate dispute resolution proceedings for any other
matter or issue of any kind, including other matters or issues contemplated in
or by this Agreement.
 
Asset Purchase Agreement
 
Page 4 of 79

--------------------------------------------------------------------------------

 


3.2.1. Adjustment.  Seller and Buyer agree that there shall be an adjustment
made within ninety (90) days of the Closing Date to adjust for any liabilities,
other than the Assumed Liabilities, or misapplication of payments that are found
to exist of the Seller as of the Closing Date or thereafter, as such liabilities
may relate to the Purchased Assets or the business of Seller.  Any money paid to
Seller after the Closing for products or services provided by Buyer after the
Closing and any other accounts receivables will be paid over to Buyer without
demand; however, if Buyer demands such payment from Seller, Seller shall provide
payment to Buyer within three (3) business days. Failure to make a demand shall
not result in any waiver of Buyer’s rights.


3.2.2. Payment to Arvest Bank.  The Parties acknowledge that Arvest Bank has
filed a UCC Financing Statement (UCC1) in the State of Oklahoma, County of
Oklahoma, covering certain collateral owned by Hanwood Oklahoma, LLC.
Specifically, Arvest Bank has filed UCC Financing Statement document number
20120524020553100 as of May 12, 2102 (hereinafter “the UCC Statement”).  At or
prior to Closing, Buyer will provide attorney Graham Catlett with payment in the
amount of $87,442.42, or such other amount as is then specified by Arvest Bank
to be the then-current payoff amount, made payable to Arvest Bank to be held in
trust until such time as Arvest Bank provides an executed and filed copy of the
UCC Financing Statement Amendment (generally Form UCC3), terminating the UCC
Statement.  Upon receipt of the filed termination of the UCC Statement, attorney
Graham Catlett shall then release payment to Arvest Bank, which will satisfy all
remaining debt owed by Hanwood Oklahoma, LLC, to Arvest Bank and will operate to
release any and all encumbrances Arvest Bank has against any and all property
and assets owned or leased by Hanwood Oklahoma, LLC.  Release of the remaining
Purchase Price funds due at Closing to the Hanwood Entities is contingent upon
Arvest Bank providing Buyer with the filed termination of the UCC Statement.


3.3.           Allocation of the Purchase Price.  Buyer and Sellers agree to
cooperate in reporting the allocation of the Purchase Price as provided on the
attached Schedule 3.3.


3.4.           Closing Date.  The “Closing Date” or “Closing” will occur on June
3, 2016, at 11:59 p.m., CST, and will take place at the offices of Buyer at 3609
S. Wadsworth Boulevard, Suite 250, Lakewood, Colorado, or at such other time and
place as the parties may agree to in writing.


3.4.1.           Control.  At Closing and upon payment of the Purchase Price to
Sellers, Buyer shall have sole and unfettered operational control, possession
and right to occupancy of the Assets.
 
Asset Purchase Agreement
 
Page 5 of 79

--------------------------------------------------------------------------------

 


3.4.2.           Deliveries at Closing.  At the Closing:  (a) Sellers shall
deliver to Buyer the duly executed various agreements, certificates, instruments
and documents referred to in Section 9.1; (b) Buyer shall deliver to Sellers the
duly executed various agreements, certificates, instruments and documents
referred to in Section 9.2; (c) Buyer will deliver payment of $1,980,000 to
Sellers as partial payment of the Purchase Price payable at the Closing as
specified in Section 3.2;


3.4.3.           Risk and Loss Prior to Closing.  Subject to the provisions of
Section 3.4.1, possession and title of the Assets will be given to Buyer at the
Closing, and assumption of the Assumed Liabilities will occur at the
Closing.  Buyer will not acquire any title to the Assets or assume any of the
Assumed Liabilities until possession has been given to it in accordance with
this Section 3.4 and accordingly, all risk and loss with respect to the Assets
will be borne by Sellers until possession has been given to Buyer at the
Closing.


3.5.           Payment of Taxes and Other Charges.  Sellers will pay any and all
transaction privilege tax, sales tax, use tax, property tax, income tax, payroll
tax, excise tax, business and occupation tax, or other transfer fee, tax,
charge, or assessment which may be imposed by any governmental agency with
respect to the sale, transfer, conveyance, and assignment of the Assets and
Assumed Liabilities pursuant to this Agreement.


4.           Conditions to Obligation of Buyer to Perform.  The obligation of
Buyer to purchase the Assets and assume the Assumed Liabilities from Sellers at
the Closing is subject to the satisfaction, on or before the Closing Date, of
all of the following conditions precedent, any or all of which may be waived by
Buyer by delivery to Sellers of a written notice of such waiver:


4.1.           Due Diligence.  Buyer, in its sole and unrestricted discretion,
shall be satisfied with the results of its due diligence investigation as
regards Sellers, the Assets, and Sellers’ representations made in this
Agreement;


4.2           Representations and Warranties True on the Closing Date.  The
representations and warranties of Sellers contained in this Agreement, in the
exhibits and schedules attached hereto, including those contained in Schedule
4.2, or in any certificate, document, or statement delivered pursuant to the
provisions hereof, will be true and correct on and as of the Closing Date as
though such representations and warranties were made on and as of the Closing
Date;


4.3.           Compliance with Agreement.  Sellers will have performed and
complied with all agreements, covenants, conditions, and obligations required by
this Agreement prior to or on the Closing Date;


4.4.           Key Personnel Non-competition/Non-solicitation Agreements. Sudie
Hancock, Beth Anderson and Howard Edward Gough will each have duly executed and
delivered a non-compete/non-solicitation agreement, in the form attached to this
Agreement as Exhibit B, in which each of them agrees for a period of two years
not to compete with or solicit the business conducted by Buyer through the
Assets purchased and not to solicit or hire for employment any individual
employed by Buyer or who was at the time of the Closing working at or for any of
the offices comprising the Assets;
 
Asset Purchase Agreement
 
Page 6 of 79

--------------------------------------------------------------------------------

 


4.5.           Hanwood Entities’ Covenants not to Compete.  Sellers will have
executed and delivered a non-competition agreement, in the form attached to this
Agreement as Exhibit C, wherein Seller agrees that for a period of two years
from the Closing it will not compete with or solicit the business conducted by
Buyer, nor will they place temporary workers or other employees to work on any
job or project within the same time period;


4.6.           Legal Opinion. Sellers will provide a legal opinion from Seller’s
legal counsel in from and content substantial to the form of Exhibit D and
acceptable to Buyer;


4.7.           Third Party Consents.  Sellers will have obtained all consents,
waivers, permits, approvals, and authorizations and completed all filings or
registrations required and will have delivered executed copies or other written
evidence thereof to Buyer;


4.8.           Transfer of Licenses.  Except as contained within Schedule 2.1,
Sellers will have transferred or assigned to Buyer on or before the Closing Date
all licenses, permits, franchises, certificates, and authorizations which are
transferable or assignable and which are required or necessary to enable Buyer
to operate and conduct Sellers’ Business in the manner in which Sellers
currently operate and conduct their business;


4.9.           Assignment of Warranties.  Sellers will assign to Buyer any and
all warranties covering or affecting the Personal Property or Inventory;


4.10.           Taxes.  Sellers will have delivered to Buyer evidence of payment
showing that no taxes are due in any state, county, or municipal jurisdictions
where such taxes are required to be paid by Sellers, and Sellers will have filed
all relevant and required returns and reports;


4.11.           Assignment of Leases. The Lease Assignment and Assumption
Agreement attached hereto in Exhibit E have been duly executed;


4.12.           No Action.  No action or proceeding before any court or
governmental body will be pending or threatened wherein an unfavorable judgment,
decree, injunction or order would prevent the carrying out of this Agreement or
any of the transactions contemplated hereby, declare unlawful the transactions
contemplated by this Agreement or cause such transactions to be rescinded.


4.13.           Due Diligence. Buyer shall have completed, and shall be
satisfied (in Buyer’s sole discretion) with the results of, all due diligence
Buyer may elect to perform regarding the Assets or Seller’s Business.


4.14.           Approval of Documentation.  The form and substance of all
certificates, instruments, opinions, and other documents and information
delivered to Buyer under this Agreement and required to carry out this Agreement
will be approved by Buyer and/or counsel for Buyer, and in the event any such
certificates, instruments, opinions, or any other documents or information
delivered to Buyer does not meet with the approval of Buyer and/or counsel for
Buyer, Buyer shall have the express right to unilaterally withdraw from this
Agreement, without penalty;
 
Asset Purchase Agreement
 
Page 7 of 79

--------------------------------------------------------------------------------

 


5.           Conditions to Obligation of Sellers to Perform.  The obligation of
Sellers to sell the Assets at the Closing is subject to the satisfaction, on or
before the Closing Date, of all of the following conditions precedent, any or
all of which may be waived by Sellers by delivery to Buyer of a written notice
of such waiver:


5.1.           Representations and Warranties True on the Closing Date.  The
representations and warranties of Buyer contained in this Agreement, in the
exhibits and schedules attached hereto, or in any certificate, document, or
statement delivered pursuant to the provisions hereof, will be true and correct
on and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date; and


5.2.           Compliance with Agreement.  Buyer will have performed and
complied with all agreements, covenants, conditions, and obligations required by
this Agreement prior to or on the Closing Date.


6.           Representations and Warranties of Sellers.  Sellers represent and
warrant to Buyer that, as of the Effective Date and as of the Closing the
following are true and accurate. The representations and warranties contained in
sections 6.7 and 6.25 are subject to the financial and other information
presented to Buyer in the course of Buyer’s due diligence investigation:


6.1.           Organization and Standing.  Hanwood Arkansas, LLC, is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Arkansas.  Hanwood Oklahoma, LLC, is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Arkansas. Sellers are qualified to do business as
foreign corporations under the laws of each jurisdiction where Sellers conduct
their business outside of their respective states of incorporation.  Sellers
have the requisite corporate power and authority to own, lease, and operate its
properties and are duly authorized and licensed to carry on their businesses in
the places where, and in the manner in which, such business is presently being
conducted.


6.2.           Capacity.  Sellers have full corporate power, legal capacity, and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby, and to perform their obligations under this Agreement.  The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of Sellers’ obligations under this
Agreement have been duly authorized by Sellers’ shareholders and no other
corporate proceedings on the part of the Sellers are necessary in connection
therewith.  This Agreement constitutes, and each other agreement or instrument
to be executed and delivered by Sellers in connection with this Agreement will
constitute, valid and binding obligations of Sellers, enforceable against
Sellers in accordance with their respective terms.


6.3.           Compliance with Member Rights. Sellers have complied or will
comply with all shareholder-dissent and appraisal right statutes in entering
into and consummating this transaction and shall have obtained at or prior to
the Closing Date all necessary authorizations and approvals required for the
execution, delivery and consummation of the transactions provided for in this
Agreement.
 
Asset Purchase Agreement
 
Page 8 of 79

--------------------------------------------------------------------------------

 


6.4.           Authority.  Neither the execution and delivery of this Agreement
by Sellers, the consummation of the transactions contemplated hereby, nor the
performance of Sellers’ obligations hereunder will:  (a) violate any provisions
of the Articles of Incorporation, Operating Agreements or Bylaws of Sellers; (b)
violate any statute, code, ordinance, rule, or regulation of any jurisdiction
applicable to Sellers or the Assets or Assumed Liabilities; (c) violate any
judgment, order, writ, decree, injunction, or award of any court, arbitrator,
mediator, government, or governmental agency or instrumentality, which is
binding upon Sellers or which would have an adverse effect on the Assets or
Assumed Liabilities or the operation and conduct of Sellers’ businesses; or (d)
violate, breach, conflict with, constitute a default under (whether with or
without notice or lapse of time, or both), result in termination of, or
accelerate the performance required by, any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, or other instrument or obligation to which Sellers is a party
or by which Sellers, the Assets or Assumed Liabilities, or Sellers’ Business is
bound, except for obligations under loan agreements to be paid and terminated at
Closing.


6.5.           Consents.  No consents, approvals, filings, or registrations with
or by any federal, state, or local court, administrative agency or commission or
other governmental authority or instrumentality, whether domestic or foreign
(each a “Governmental Entity”) or any other person or entity are necessary in
connection with the execution and delivery by Sellers of this Agreement, the
consummation by Sellers of the transactions contemplated hereby, or the
performance of Sellers’ obligations under this Agreement, except for obligations
under loan agreements to be paid and terminated at Closing.


6.6.           Absence of Defaults.  Sellers are not in default under, or in
violation of, any provision of their respective Articles of Incorporation,
Operating Agreements or Bylaws of Sellers or any indenture, mortgage, deed of
trust, loan agreement, or similar debt instrument, or any other agreement to
which Sellers are a party or by which Sellers are bound or to which any of their
properties are subject, nor are Sellers aware of any fact, circumstance, or
event that has occurred which, upon notice, lapse of time, or both, would
constitute such a default or violation.  Sellers are not in violation of any
statute, rule, regulation, or order of any Governmental Entity having
jurisdiction over Sellers or any of their properties.


6.7.           Financial Statements.  The following documents are attached
hereto as Exhibit F: unaudited statements of each of the Seller’s income and
expenses for the twelve month periods ended December 25, 2015, and December 26,
2014 (collectively referred to as “Financial Statements”).  The Financial
Statements do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements or information therein not
misleading.  The Financial Statements have not been prepared in accordance with
United States generally accepted accounting principles (“GAAP”), applied on a
consistent basis for the periods indicated, and each of the Financial Statements
is a compilation of the books and records of the Sellers.  Such Financial
Statements disclose that Hanwood Arkansas and Hanwood Oklahoma are each solvent
and will not be rendered insolvent by the consummation of the transactions
contemplated by this Agreement.
 
Asset Purchase Agreement
 
Page 9 of 79

--------------------------------------------------------------------------------

 
 
6.8.           Absence of Specified Changes.  From January 1, 2016, through the
Closing Date there has not been any:


A.           Transactions by Sellers except in the ordinary course of business;


B.           Capital expenditures by each of Sellers exceeding $5,000;


C.           Adverse change in the Assets, the financial condition, liabilities,
business, operations, or prospects of Sellers;


D.           Destruction, damage to, or loss of any of the Assets (whether or
not covered by insurance) that adversely affects the financial condition,
business, operations, or prospects of Sellers;


E.           Loss of key employees, suppliers, or customers or other event or
condition of any character adversely affecting the Assets, the financial
condition, business, or prospects of Sellers;


F.           Change in accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates) by
Sellers;


G.           Revaluation by Sellers of any of the Assets;


H.           Increase in the salary or other compensation payable, or to become
payable, by Sellers to any of its employees, or any declaration, payment,
commitment, or obligation of any kind for the payment by Sellers of a bonus or
other additional salary or compensation to any such person;


I.           Hiring or promoting any person or hiring or promoting any employee
except to fill a vacancy in the ordinary course of business;


J.           Adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant of Sellers, (ii) Benefit
Plan, or (iii) collective bargaining or other agreement with a Union, in each
case whether written or oral;


K.           Acquisition or disposition of any of the Assets, except in the
ordinary course of business;


L.           Amendment or termination of any contract, agreement, or license to
which Sellers is a party, except in the ordinary course of business;


M.           Loan by Sellers to any person or entity, or guaranty by Sellers of
any loan which may any in any way affect the Assets;
 
Asset Purchase Agreement
 
Page 10 of 79

--------------------------------------------------------------------------------

 


N.           Mortgage, pledge, security interest, lien, or other encumbrance of
any of the Assets;


O.           Waiver or release of any right or claim of Sellers, except in the
ordinary course of business;


P.           Other event or condition of any character that has or might have an
adverse effect on the Assets, or the financial condition, business, or prospects
of Sellers and Sellers’ Business;


Q.           Incurrence of any liability or obligation (whether absolute,
accrued, or contingent) affecting the Sellers, Sellers’ Business or the Assets;


R.           Distribution on account of any Members’ interest or other equity
security, including, without limitation, any dividend or redemption;


S.           Issuance or sale of any ownership or member shares or any options,
warrants or other rights to acquire any ownership interest any kind in the
Sellers’ businesses; and


T.           Agreement or any action or omission by Sellers that would result in
any of the things described in the preceding Subsections A. through S.,
inclusive.


6.9.           Litigation and Claims.  Sellers are not a party to any and there
are no pending or threatened suit, action, arbitration, legal, administrative,
or other proceeding or governmental investigation against Sellers or affecting
the Assets, the operation and conduct of Sellers’ Business or their prospects,
or challenging the validity or propriety of or seeking to enjoin or to set aside
the transactions contemplated by this Agreement.  To the best of Sellers’
knowledge, there is no basis for the assertion of any such proceeding, claim,
action, or governmental investigation that could affect the Assets or Sellers’
ability to transfer the Assets to Buyer.  No event has occurred or circumstances
exist that may give rise to, or serve as a basis for, any such actions. Sellers
are not a party to any judgment or decree, nor are Sellers in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality which will, or is
likely to, affect the Assets, Sellers’ title thereto, the ability of Sellers to
perform its obligations under this Agreement, or Sellers’ Business or
prospects.  No event has occurred or circumstances exist that may constitute or
result in (with or without notice or lapse of time) a violation of any
governmental orders. Sellers are not parties to any legal or administrative
action or proceeding, including any lawsuit of any kind or nature.


6.10.           Compliance with Laws.  Sellers are in compliance with and not in
default under any applicable foreign, federal, state, and local statutes,
regulations, ordinances, zoning laws, engineering standards, safety standards,
environmental standards, and any other applicable laws in connection with the
ownership and use of the Assets and the conduct and operation of Sellers’
Business. Sellers hold all required franchises, permits, licenses, certificates,
and authorizations necessary or appropriate in connection with the ownership and
use of the Assets and the conduct and operation of Sellers’ Business, and all
are current and valid as of the Effective Date and the Closing Date. All fees
and charges with respect to such permits, licenses, franchises, certificates or
authorizations have been paid in full.  No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any permits, licenses,
franchises, certificates or authorizations.

 
Asset Purchase Agreement
 
Page 11 of 79

--------------------------------------------------------------------------------

 
 
6.11.           Intellectual Property.  Sellers (a) own and possess all right,
title, and interest in and to the Intellectual Property, free and clear of all
liens, security interests, and encumbrances, except for obligations under loan
agreements to be paid and terminated at Closing and no claim has been made or
threatened by any third party against Sellers contesting the validity,
enforceability, use, or ownership of the Intellectual Property, and (b) have and
possess valid rights to use, all Intellectual Property contemplated by this
Agreement, and immediately after the Closing, Buyer will have the right and
authority to use the Intellectual Property in the operation of the Assets that
have been transferred by operation of this Agreement.  Such use does not and
will not conflict with, infringe upon, or violate the proprietary rights of any
other person or entity.  Neither Sellers nor any of their officers, directors,
shareholders or employees have received any notice of, or is aware of any fact
which would indicate a likelihood of, any infringement of, misappropriation by,
or conflict with any third party with respect to the Intellectual
Property.  Sellers have not infringed, misappropriated, or otherwise engaged in
any conduct which conflicted with any proprietary rights of any third parties in
the Intellectual Property, nor are Sellers aware of any infringement,
misappropriation, or conflict which will occur as a result of the continued
operation of Sellers’ business as they are presently conducted or by use of
Buyer of same. No event or circumstance has occurred that, with notice or lapse
of time or both, would constitute an event of default under any Intellectual
Property agreement or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.  The transactions contemplated by this Agreement will not
adversely affect Sellers’ rights with respect to the Intellectual Property or
Sellers’ ability to transfer to Buyer Sellers’ right, title, and interest in and
to the Intellectual Property.  All registrations relating to the Intellectual
Property, if any, were validly issued and are currently in full force and
effect.  Sellers will execute such documents as may be necessary and will
otherwise cooperate with Buyer to have any such registrations assigned to Buyer
or re-registered in Buyer’s name.  Sellers have not granted to any third party
any license, right, or other interest in the Intellectual Property.  Sellers
have taken all action necessary or appropriate to protect their rights with
respect to the Intellectual Property, and will continue to preserve and protect
their rights in the Intellectual Property prior to the Closing.


6.11.1.  Insider Interests.  No officer or director of Sellers has any interest
in any material property, real or personal, tangible or intangible, including
without limitation any computer software or Sellers’ Intellectual Property used
in or pertaining to the business of Sellers.


6.12.           Title to Assets.  Sellers have good and marketable title to the
Assets, free and clear of all liens, deeds of trust, mortgages, pledges,
charges, security interests, encumbrances, claims, conditional sales agreements,
easements, licenses, rights-of-way, covenants, conditions, restrictions on
transfer, or other restrictions or other rights of third parties, except for
obligations under loan agreements to be paid and terminated at Closing.  All
Assets are adequate for their intended use, in good operating condition and
repair, reasonable wear and tear excepted, are sufficient for the conduct of the
Sellers’ businesses as currently conducted and as proposed to be conducted up to
the Closing and are available for immediate use in Sellers’ Business.
 
Asset Purchase Agreement
 
Page 12 of 79

--------------------------------------------------------------------------------

 


6.13.           Contractual Rights.   Sellers have performed all obligations
required to be performed to date under all Contractual Rights, contracts,
written or oral, including contracts to provide services to customers and
employment contracts with Sellers’ temporary workforce, entered into in the
normal course of business to which Sellers are parties and which affect the
Assets, Sellers’ title to the Assets, or the operation and conduct of Sellers’
title to the Assets, or the operation and conduct of Sellers’ business,
including, but not limited to, leases, guaranties, indemnifications of any third
person or entity, licenses, commission agreements, distribution and advertising
agreements, loan agreements (whether as borrower or lender), franchises and
permits, distributors’ or manufacturers’ representative or agency agreements,
output and requirements agreements, are not in default under any such contracts,
have no knowledge of any event or knows of no facts that, with notice or lapse
of time, or both, would constitute a default by any party to any such contracts,
and has no information that any party to any such contracts intends to cancel or
terminate such contracts.  Sellers are not party to, nor is their property bound
by, any contract that may have an adverse effect on their financial condition,
assets, business, or prospects.
6.14.           Leasehold Interests.  The representations, warranties, and
statements of Sellers regarding the Leasehold Interests are complete, current,
and accurate, do not contain or will not contain any untrue statement of
material fact, and do not omit or will not omit to state any fact necessary to
make each such representation, warranty, or statement accurate and not
misleading in any material respect.  As to the Leasehold Interests:  (a) all
leases under which the Sellers lease any real property (the “Real Property
Leases”) are valid and in full force and effect and constitute binding
obligations of the Sellers and the counterparties thereto, and Seller enjoys
peaceful and undisturbed possession of the Real Property Leases, in accordance
with their respective terms; (b) there are not any existing default by the
Sellers under any of the Real Property Leases that would give the lessor under
such Real Property Lease the right to terminate such Real Property Lease or
amend or modify such Real Property Lease in a manner adverse to the Sellers or
Buyer (after Closing); (c) no event has occurred which, after notice or lapse of
time or both, would constitute a default by Sellers under any Real Property
Lease, where such default if uncured would give the lessor under such Real
Property Lease the right to terminate such Real Property Lease or amend or
modify such Real Property Lease in a manner adverse to the Sellers or Buyer
(after Closing); (d) Sellers have not subleased, assigned or otherwise granted
to any person the right to use or occupy such Real Property Leases or any
portion thereof; and (e) Sellers have not pledged, mortgaged or otherwise
granted an encumbrance on its leasehold interest in any Real Property Lease.


6.15.           Brokers.  No broker or finder has acted for Sellers in
connection with this Agreement or the transactions contemplated hereby and no
broker or finder is entitled to any brokerage commissions, finder’s fee, or
other compensation based on agreements or arrangements made by Sellers.


6.16.           Capital Structure.  Hanwood Arkansas, LLC, is a limited
liability company duly organized pursuant to documents filed with the Secretary
of State of Arkansas. Hanwood Oklahoma, LLC, is a limited liability company duly
organized pursuant to documents filed with the Secretary of State of Oklahoma.
Each of the Sellers is validly existing and in good standing under the laws of
the state of their incorporation. Each of the Sellers has all requisite power to
own its respective properties and interests and conduct its respective business
as now conducted and as presently contemplated, and each is in good standing in
each jurisdiction where a failure to be so qualified in such jurisdiction could
have a material adverse effect on the business, assets or financial condition of
such person or entity.
 
Asset Purchase Agreement
 
Page 13 of 79

--------------------------------------------------------------------------------

 


6.16.1.                       Ownership of Hanwood Arkansas, LLC.  The ownership
of Hanwood Arkansas, LLC, is as follows:


Sudie Hancock Revocable Trust dated October 26, 2015 = 74% ownership
Devil Dog Management, LLC = 25% ownership
Ouachita Staff Management, Inc. = 1% ownership


No Membership Interests in the company is held in treasury.  All of the
outstanding shares or portions of Hanwood Arkansas, LLC’s Membership Interests
have been duly authorized, are validly issued, fully paid, non-assessable, and
have been issued in compliance with all applicable Laws.  There are no
outstanding or authorized options, warrants, purchase rights, preemptive rights,
rights of first refusal, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require Hanwood Arkansas,
LLC to issue, sell, or otherwise cause to become outstanding any of its
Membership Interests.  Hanwood Arkansas, LLC is not a party or subject to any
agreement or understanding, and there is no agreement or understanding between
any persons that affects or relates to the voting or giving of written consents
with respect to any ownership or securities of Hanwood Arkansas, LLC or the
voting by any Member or Manager of Hanwood Arkansas, LLC.


6.16.2           Ownership of Hanwood Oklahoma, LLC. Hanwood Oklahoma, LLC, is
fully owned (100% ownership) by Ouachita Staff Management, Inc., an Arkansas
corporation. No Membership Interests in the company is held in treasury.  All of
the outstanding shares or portions of Hanwood Oklahoma, LLC’s Membership
Interests have been duly authorized, are validly issued, fully paid,
non-assessable, and have been issued in compliance with all applicable
Laws.  There are no outstanding or authorized options, warrants, purchase
rights, preemptive rights, rights of first refusal, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require Hanwood Oklahoma, LLC to issue, sell, or otherwise cause to become
outstanding any of its Membership Interests.  Hanwood Oklahoma, LLC is not a
party or subject to any agreement or understanding, and there is no agreement or
understanding between any persons that affects or relates to the voting or
giving of written consents with respect to any ownership or securities of
Hanwood Oklahoma, LLC or the voting by any Member or Manager of Hanwood
Oklahoma, LLC.


6.17.           Taxes.
 
Asset Purchase Agreement
 
Page 14 of 79

--------------------------------------------------------------------------------

 

 
A.           Sellers each have timely filed (or caused to be filed or will file
before Closing) all federal, state, local, and foreign tax returns, reports, and
information statements required to be filed by each of them, which returns,
reports, and statements are true, correct, and complete in all material
respects, and paid all taxes required to be paid as shown on such returns,
reports, and statements.  All taxes required to be paid in respect of the
periods covered by such returns (“Return Periods”) have been paid.  Sellers have
fully accrued all unpaid taxes in respect of all periods (or the portion of any
such periods) subsequent to the Return Periods.  All taxes required to be paid
to all federal, state and local taxing authorities where Sellers conduct
Sellers’ Business have been paid.  Seller represents there are no delinquent tax
obligations to any federal, state or local taxing authority as regards the
Assets or any place where Sellers conduct Sellers’ Business.  No deficiencies or
adjustments for any tax have been claimed, proposed, or assessed, or to the
knowledge of Sellers, threatened as regards the Assets or Sellers’
Business.  The Sellers’ federal and state income tax returns, respectively, are
not the subject of any pending audit by the Internal Revenue Service and/or
applicable state agencies.  Sellers are not subject to any pending or, to the
knowledge of Sellers, threatened tax audit or examination, and Sellers have not
waived any statutes of limitation with respect to the assessment of any
tax.  For the purposes of this Agreement, the terms “tax” and “taxes” will
include all federal, state, local, and foreign taxes, assessments, duties,
tariffs, registration fees, and other governmental charges including, without
limitation, all income, franchise, property, production, sales, use, payroll,
license, windfall profits, severance, withholding, excise, gross receipts, and
other taxes, as well as any interest, additions, or penalties relating thereto
and any interest in respect of such additions or penalties.  Sellers have
provided Buyer true and correct copies of all tax returns, information,
statements, reports, work papers, and other tax data reasonably requested by
Buyer.


B.           At the time of Closing, there are no liens for taxes upon the
Assets.  Sellers have not entered into any agreements, waivers, or other
arrangements in respect of the statutes of limitations in respect of their
respectable taxes or tax returns.  Sellers have withheld all taxes required to
be withheld in respect of wages, salaries, and other payments to all employees,
officers, and directors and timely paid all such amounts withheld to the proper
taxing authority. Sellers shall at all times remain responsible for payment of
all taxes in any way resulting from the operation of Seller’ Business through
the end of the day on the Closing.


C.           All taxes required to be withheld or collected by the Sellers in
connection with amounts paid or owing to any employee, independent contractor,
creditor or shareholder have been withheld and collected and, to the extent
required by law, timely paid to the appropriate Governmental Entity, and all
Forms W-2 and 1099 have been completed and timely filed.


6.18.           Undisclosed Liabilities.  Sellers have no liabilities except for
liabilities reflected or reserved against Sellers in the Financial Statements
and current liabilities incurred in the ordinary course of business, except for
obligations under loan agreements to be paid and terminated at Closing and
except for any unknown or contingent claim.


6.19.           Solvency.  Sellers are solvent under all other applicable Laws.
 
Asset Purchase Agreement
 
Page 15 of 79

--------------------------------------------------------------------------------

 


6.20.           Tax Consequences.  Sellers represent that they have consulted
with a qualified attorney, tax advisor, or accountant and assumes the risk of
all potential income tax risks associated with the transactions contemplated by
this Agreement.


6.21.           Employee Benefit Matters.  Seller has not established any
pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control,  welfare,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by Seller for the benefit of any current or
former employee, retiree, independent contractor or consultant or any spouse or
dependent of such individual, or under which Seller or any of its ERISA
affiliates has or may have any liability.


6.22.           Employment Matters.


                                A.           Sellers are not, and have not been
for the past two years, a party to, bound by, or negotiating any collective
bargaining agreement or other contract with a union, works council or labor
organization (collectively, “Union”), and there is not, and has not been for the
past two years, any Union representing or purporting to represent any employee
of Sellers, and no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining.


B.           Sellers are and have been in compliance with all applicable laws
pertaining to employment and employment practices, including all laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance. There are no actions against
Sellers (individually or collectively) pending, or threatened to be brought or
filed, by or with any governmental authority or arbitrator in connection with
the employment of any current or former applicant, employee, consultant,
volunteer, intern or independent contractor, including, without limitation, any
claim relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wages and hours or any other employment related matter
arising under applicable laws.


6.23.           Customers.  Sellers have not received any notice, and have no
reason to believe, that any customer which has provided revenue of $100,000 or
more to Sellers’ Business (through either of the offices or both) in 2015
(“Material Customers”) has ceased, or intends to cease after the Closing, to use
the goods or services of the Offices or to otherwise terminate or materially
reduce its relationship with the Offices.
 
Asset Purchase Agreement
 
Page 16 of 79

--------------------------------------------------------------------------------

 


6.25.           Full Disclosure.  The representations, warranties, and
statements of Sellers in this Agreement, in any exhibit or schedule attached
hereto, or in any certificate or other document furnished by Sellers to Buyer
pursuant to this Agreement are complete, current, and accurate, do not contain
or will not contain any untrue statement of material fact, and do not omit or
will not omit to state any material fact necessary to make each representation,
warranty, or statement accurate and not misleading in any material
respect.  Sellers have, and prior to Closing will have, provided to Buyer, in
writing, any information necessary to ensure that all representations,
warranties, or statements made by Sellers to Buyer are complete, current, and
accurate and are not misleading in any material respect.


7.           Representations and Warranties of Buyer.  Buyer represents and
warrants to Sellers that, as of the Effective Date and as of the Closing Date:


7.1.           Organization and Standing.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Washington.  Buyer has the requisite corporate power and corporate authority to
own, lease, and operate its properties and is duly authorized and licensed to
carry on its business in the places where and in the manner in which its
business is presently being conducted and where the Assets are located.


7.2.           Capacity.  Buyer has full corporate power, legal capacity, and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby, and to perform its obligations under this Agreement.  The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of Buyer’s obligations under this
Agreement have been duly authorized by the Board of Directors of Buyer, and no
other corporate proceedings on the part of Buyer are necessary in connection
therewith.  This Agreement constitutes, and each other agreement or instrument
to be executed and delivered by Buyer in connection with this Agreement will
constitute valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms.


7.3.           Authority.  Neither the execution and delivery of this Agreement
by Buyer, the consummation of the transactions contemplated hereby, nor the
performance of Buyer’s obligations hereunder will:  (a) violate any provision of
the Articles of Incorporation, Operating Agreements or Bylaws of Buyer; (b)
violate any statute, code, ordinance, rule, or regulation of any jurisdiction
applicable to Buyer, or its properties or assets; (c) violate any judgment,
order, writ, decree, injunction, or award of any court, arbitrator, mediator,
government, or governmental agency or instrumentality, which is binding upon
Buyer or which would have an adverse effect on its properties or assets; or (d)
violate, breach, conflict with, constitute a default under, result in
termination of, or accelerate the performance required by, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, or other instrument or obligation to which Buyer is a
party or by which Buyer or any of its properties or assets is bound.


7.4.           Consents.  No consents, approvals, filings, or registrations with
or by any governmental agency or instrumentality or any other person or entity
are necessary in connection with the execution and delivery by Buyer of this
Agreement, the consummation by Buyer of the transactions contemplated hereby, or
the performance of Buyer’s obligations under this Agreement.
 
Asset Purchase Agreement
 
Page 17 of 79

--------------------------------------------------------------------------------

 


7.5.           Brokers.  No broker or finder has acted for Buyer in connection
with this Agreement or the transactions contemplated hereby and no broker or
finder is entitled to any brokerage commissions, finder’s fee, or other
compensation based on agreements or arrangements made by Buyer.


7.6.           Full Disclosure.  The representations, warranties, and statements
of Buyer in this Agreement, in any exhibit or schedule attached hereto, or in
any certificate or other document furnished by Buyer to Sellers pursuant to this
Agreement are complete, current, and accurate, do not contain or will not
contain any untrue statement of material fact, and do not omit or will not omit
to state any material fact necessary to make each representation, warranty, or
statement accurate and not misleading in any material respect.


8.           Covenants of Sellers.  Sellers covenant and agree as follows:


8.1.           Right of Inspection.  From the Effective Date through the Closing
Date, Sellers will permit Buyer and its authorized representatives to have full
access to Sellers’ properties during regular business hours, will make its
employees and authorized representatives available to confer with Buyer and its
authorized representatives, will make available to Buyer and its authorized
representatives all books, papers, and records relating to the Assets and
Assumed Liabilities, Sellers’ business, or the obligations and liabilities of
Sellers relating thereto which may be reasonably requested by Buyer, including,
but not limited to, all books of account (including the general ledgers), tax
records, organizational documents, contracts and agreements, filings with any
regulatory authority, any financial operating data, accounting workpapers,
attorney audit response letters,  and any other business information relating to
Sellers’ business activities or prospects as Buyer may from time to time
request.  No such investigation by Buyer will affect the representations,
statements and warranties of Sellers and each such representation, statement,
and warranty will survive any such investigation.


8.2.           Conduct of Business.  From the Effective Date until the Closing
Date:


A.           Sellers will conduct Sellers’ Business and will engage in
transactions only in the usual and ordinary course of business and in a
commercially reasonable manner and will do so diligently and in substantially
the same manner as it has previously.  Sellers will use all commercially
reasonable efforts to preserve their business organizations intact and to
preserve all present relationships of Sellers with, and the goodwill of,
suppliers, customers, and others having a business relationship with
Sellers.  Sellers further agree to protect the Assets and to maintain the
Leasehold Interests, Inventory, Material Customers, and Personal Property in
good operating condition and repair, ordinary wear and tear excepted, and will,
at its expense, repair, replace, or restore, as applicable, any item of
Leasehold Interests, Inventory, or Personal Property which ceases to be in such
condition.  Sellers will take all steps reasonably necessary to preserve all
Contractual Rights and rights in all tangible property, Intellectual Property
and Intangible Property of Sellers.  Sellers further agree to maintain their
business premises at each of the offices, including fixtures and heating,
ventilation, cooling, plumbing, and electrical systems in good operating
condition and repair and to maintain and leave such business premises in a clean
and orderly condition;
 
Asset Purchase Agreement
 
Page 18 of 79

--------------------------------------------------------------------------------

 


B.           Sellers will not, except in the usual and ordinary course of
business or as otherwise consented to or approved by Buyer in writing, or as
permitted or required by this Agreement: (a) institute any method of
manufacture, purchase, sale, lease, management, accounting, or operation that
will vary from those methods used by Sellers as of the Effective Date; (b)
cancel any existing policy of insurance; (c) enter into any new contract,
commitment, or other transaction not in the usual and ordinary course of
business at each of Sellers’ offices and, if in the usual and ordinary course of
business, not in an amount exceeding $5,000 per transaction, or $10,000 in the
aggregate; (e) offer for sale, sell, dispose of, or encumber any of the Assets;
(f) incur any new indebtedness or other liabilities as regards the Assets other
than in the usual and ordinary course of business, and, if in the usual and
ordinary course of business, not in an amount exceeding $5,000 per transaction,
or $10,000 in the aggregate; (g) waive or compromise any right, claim or account
or cancel, without full payment, any note, loan, or other obligation owing to
Sellers through or related to the Assets; (h) modify, amend, cancel, renew, or
terminate any contract currently in place in Sellers’ Business; (i) take any
action or fail to take any action which would cause any of Sellers’
representations and warranties or in the Joinder Agreement (Exhibit G), herein
to be untrue or inaccurate as of the Closing Date; (j) grant any lien in any of
the Assets; (k) except as required by applicable tax law, make or change any
material election in respect of taxes, adopt or change in any material respect
any accounting method in respect of taxes, file any material tax return or any
amendment to a material tax return, enter into any closing agreement, or consent
to any extension or waiver of the limitation period applicable to any claim or
assessment in respect of taxes; (l) lay off, hire, promote any employees,
independent contractors or consultants of Sellers; (m) enter into, modify,
terminate any employment or severance agreements with respect to any employee or
consultant of Sellers; or (n) enter into any agreement obligating Sellers to do
any of the foregoing prohibited acts.
 
C.
Sellers will maintain their corporate existence and powers and will not dissolve
or liquidate;



D.           Sellers will not do any act or omit to do any act that will cause a
breach or default of any contract, obligation, lease, license, or other
agreement to which Sellers are a party and which affects the Assets or the
Assumed Liabilities, Sellers’ title thereto or interest therein, or the
operation and conduct of Sellers’s Business; and


E.           Sellers shall obtain prior to the Closing Date all consents,
authorizations, waivers, approvals of, or exemptions by, any Person, including,
without limitation, any governmental body or agency or instrumentality thereof,
required to be obtained in connection with the transactions contemplated by this
Agreement.


8.3.           Consents.  Sellers will obtain any and all necessary consents,
waivers, permits, approvals, and authorizations of, and to complete any and all
filings or registrations with, all federal, state, and local governmental bodies
which are necessary to consummate the transactions contemplated by this
Agreement or to permit Buyer to continue Sellers’ business after the Closing
Date.  Sellers will obtain any and all consents, waivers, approvals, or
authorizations of all other persons or entities as may be required for the sale,
assignment, and transfer to Buyer of the Assets and the Assumed Liabilities.
 
Asset Purchase Agreement
 
Page 19 of 79

--------------------------------------------------------------------------------

 


8.4.           Cooperation.  Sellers agree to take or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper, or
advisable to consummate the transactions contemplated by this Agreement and to
perform Seller’ obligations hereunder.  Sellers agree to provide Buyer with full
and complete cooperation in the event Buyer becomes involved in any
administrative or legal proceedings in any way related to, of, or by the Assets
or any obligations of Sellers either before or after the Closing.


8.5.           Disclosure of Changes.  Sellers will promptly and, in any event,
in less than three calendar days notify Buyer in writing of the following:  (a)
the commencement or threat of any threatened lawsuit or claim against Sellers or
affecting the Assets or Assumed Liabilities, the operation and conduct of
Sellers’ Business or their prospects, or challenging the validity or propriety
of or seeking to enjoin or to set aside the transactions contemplated by this
Agreement; (b) any adverse change in the financial condition of Sellers or
Sellers’ Business or businesses; and (c) any change in any representations or
warranties of Sellers set forth in this Agreement or in any exhibit, schedule,
certificate, or other documents delivered to Buyer by Sellers pursuant to this
Agreement.


8.6.           Exclusivity; Acquisition Proposals.  Sellers will not (and will
use its best efforts to ensure that none of its officers, directors,
shareholders, agents, representatives, or affiliates) take or cause or permit
any person to take, directly or indirectly, any of the following actions with
any party other than Buyer:  (a) solicit, encourage, initiate, or participate in
any negotiations, inquiries, or discussions with respect to any offer or
proposal to acquire all or any significant part of its ownership, business,
assets, or the Assets, whether by merger, consolidation, other business
combination, purchase of assets, tender, or exchange offer or otherwise (each of
the foregoing, an “Acquisition Transaction”); (b) disclose, in connection with
an Acquisition Transaction, any information not customarily disclosed to any
person other than Buyer or its representatives concerning Sellers’ Business or
properties or afford to any person or entity other than Buyer or its
representatives access to its properties, books, or records, except in the
ordinary course of business and as required by law or pursuant to a request for
information by a Governmental Entity; (c) enter into or execute any agreement
relating to an Acquisition Transaction; or (d) make or authorize any public
statement, recommendation, or solicitation in support of any Acquisition
Transaction or any offer or proposal relating to an Acquisition Transaction.  In
the event that Sellers are contacted by any third party expressing an interest
in discussing an Acquisition Transaction, Sellers will promptly notify Buyer of
such contact.


8.7.           Noncompetition Agreements.  At or prior to the Closing, Sudie
Hancock, Beth Anderson and Howard Edward Gough will each have executed a
Noncompetition Agreement (collectively, the “Noncompetition Agreement”),
substantially in the form attached as Exhibit B.
 
Asset Purchase Agreement
 
Page 20 of 79

--------------------------------------------------------------------------------

 


8.8.           Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.


9.           Obligations at Closing.


9.1.           Sellers’ Obligations at Closing.  At the Closing, Sellers will
deliver or cause to be delivered to Buyer the following:


A.           All instruments of transfer, properly executed by Sellers and
acknowledged, including, but not limited to, a bill of sale, deeds, and
assignments, transferring and assigning to Buyer all of Sellers’ rights, title,
and interest in and to the Assets and Assumed Liabilities, including, but not
necessarily limited to, the following:


(1)           Bill of Sale in a form substantially identical to Exhibit A
attached to this Agreement;


(2)           Assignment and Assumption of Leases for each of the offices of
Sellers in a form substantially identical to Exhibit E attached to this
Agreement;


(3)
Assignment and Assumption Agreement in a form substantially identical to Exhibit
H attached to this Agreement;



B.
All instruments evidencing any and all consents, waivers, permits, approvals,
authorizations, filings, or registrations as provided for in this Agreement;



C.
The Noncompetition Agreement in a form substantially identical to Exhibit B
attached to this Agreement, each separately signed by Sudie Hancock, Beth
Anderson and Howard Edward Gough;



D.
The Noncompetition Agreement in a form substantially identical to Exhibit C
attached to this Agreement duly executed by and on behalf of each of the
Sellers;



E.
Original opinion letter from Sellers’ legal counsel in a form substantially
similar to Exhibit D;



F.
Duly executed title documents transferring title of the vehicles listed in
Schedule 1.5 from Buyers to Seller;



G.
All keys, items or information that provide access the property, offices or any
personal property of or related to the Assets, including security cards,
security codes, passwords or any other item or information necessary or required
to access, operate or possess any of the Assets or the offices of Sellers;

 
Asset Purchase Agreement
 
Page 21 of 79

--------------------------------------------------------------------------------

 
 
H.
At the time of closing, Sellers agree to transfer to Buyer all of Seller’ right,
title and interest in and to the telephone lines, cell phone numbers, facsimile
lines, listings and numbers presently assigned to the Assets which are the
subject of this sale, including specifically, but not limited to, the telephone
numbers (405) 605-8222 and (501) 246-4621 and facsimile numbers (405) 605-8228
and (501) 379-8326.  Sellers agree to execute any necessary documents and to
cooperate fully with Buyer in accomplishing the transfer of the aforesaid
telephone numbers to Buyer; and



I.           All material agreements and covenants required by this Agreement to
be performed or complied with by the Sellers on or prior to the Closing Date.


9.2.           Buyer’s Obligation at Closing.  On the Closing Date, Buyer will
deliver or cause to be delivered to Sellers the following:


A.          The part of the Purchase Price as set forth in Section 3, which is
then deliverable to Sellers;


B.           Executed resolutions of Buyer’s Board of Directors authorizing the
execution and performance of this Agreement and all actions taken by Buyer in
furtherance of this Agreement; and


10.           Obligations After Closing.


10.1.           Seller’s Indemnification.


A.           Sellers agree to indemnify and hold Buyer and its officers,
directors, employees, members, managers, and successors (collectively, the
“Buyer Indemnified Parties”) harmless for, from, and against any and
all  damages,  of any kind, including, without limitation, costs of
investigation, interest, penalties, reasonable attorneys’ fees, and any and all
costs, expenses, and fees incident to any suit, action, or proceeding, incurred
or sustained by Buyer Indemnified Parties, which arise out of, result from, or
are related to:  (a) any inaccuracy in or omission or Sellers’ breach or
non-fulfillment of any representation, warranty, condition, agreement, or
covenant contained in this Agreement or in any exhibits to this Agreement; or
(b) any and all liabilities or obligations relating to the operation of Sellers’
Business on or prior to the Closing Date, including, without limitation, all tax
liabilities, liabilities for breach of contract, liabilities arising in tort,
liabilities for materials sold or services rendered, payroll liabilities and
liabilities to any creditors, or third parties, except to the extent such
liabilities or obligations have been expressly assumed by Buyer in writing
pursuant to this Agreement.
 
C.
Buyer agrees that, upon its receipt of a third-party claim in respect of which
indemnity may be sought under this Section 10.1, Buyer will give written notice
within ten (10) days of such claim (the “Buyer’s Notice of Claim”) to
Sellers.  Sellers will be entitled, at their own expense, to participate in the
defense of any such claim or action against Buyer.  Sellers will have the right
to assume the entire defense of such claim, provided that:  (a) Sellers give
written notice of their desire to defend such claim (the “Buyer’s Notice of
Defense”) to Buyer within 15 days after Sellers’ receipt (either individually or
collectively) of the Buyer’s Notice of Claim; (b) Sellers’ defense of such claim
will be without cost of Buyer or prejudice to Buyer’s rights under this Section
10.1; (c) counsel chosen by Sellers to defend such claim will be reasonably
acceptable to Buyer; (d) Seller will bear all costs and expenses in connection
with the defense of such claim; (e) Buyer will have the right, at Buyer’s
expense, to have Buyer’s counsel participate in the defense of such claim; and
(f) Buyer will have the right to receive periodic reports from Sellers and
Sellers’ counsel with respect to the status and details of the defense of such
claim and will have the right to make direct inquiries to Buyer’s counsel in
this regard.

 
Asset Purchase Agreement
 
Page 22 of 79

--------------------------------------------------------------------------------

 

 
D.
This Section 10.1. shall survive any termination of this Agreement.



10.2.           Buyer’s Indemnification.


A.           Buyer agrees to indemnify and hold Sellers and their officers,
directors, employees, members, managers, and successors (collectively, the
“Seller Indemnified Parties”) harmless for, from, and against any and
all  damages,  of any kind, including, without limitation, costs of
investigation, interest, penalties, reasonable attorneys’ fees, and any and all
costs, expenses, and fees incident to any suit, action, or proceeding, incurred
or sustained by Seller Indemnified Parties, which arise out of, result from, or
are related to:  (a) any inaccuracy in or omission or Buyer’s breach or
non-fulfillment of any representation, warranty, condition, agreement, or
covenant contained in this Agreement; or (b) any and all liabilities or
obligations relating to the operation of Buyer’s business after the Closing
Date, including, without limitation, all tax liabilities, liabilities for breach
of contract, liabilities arising in tort, liabilities for materials sold or
services rendered, payroll liabilities and liabilities to any creditors, or
third parties, except to the extent such liabilities or obligations have been
expressly excluded by Buyer in writing pursuant to this Agreement.


C.
Sellers agree that, upon the receipt of a third-party claim in respect of which
indemnity may be sought under this Section 10.2 Sellers will give written notice
within ten (10) days of such claim (the “Sellers’ Notice of Claim”) to
Buyer.  Sellers will be entitled, at their own expense, to participate in the
defense of any such claim or action against Buyer.  Buyer will have the right to
assume the entire defense of such claim, provided that:  (a) Buyer gives written
notice of its desire to defend such claim (the “Sellers’ Notice of Defense”) to
Sellers within 15 days after Sellers’ receipt (either individually or
collectively) of the Notice of Claim; (b) Buyer’s defense of such claim will be
without cost of Sellers or prejudice to Sellers’ rights under this Section 10.2;
(c) counsel chosen by Buyer to defend such claim will be reasonably acceptable
to Sellers; (d) Buyer will bear all costs and expenses in connection with the
defense of such claim; (e) Sellers will have the right, at Sellers’ expense, to
have Sellers’ counsel participate in the defense of such claim; and (f) Sellers
will have the right to receive periodic reports from Buyer and Buyer’s counsel
with respect to the status and details of the defense of such claim and will
have the right to make direct inquiries to Seller’s counsel in this regard.

 
Asset Purchase Agreement
 
Page 23 of 79

--------------------------------------------------------------------------------

 
 
D.
This Section 10.2. shall survive any termination of this Agreement.



10.2.           Utilities.  Buyer and Sellers will cooperate to take all steps
necessary to transfer all utilities and services related to the operation and
conduct of Sellers’ business, including, without limitation, electric service,
gas service, telephone service, sewage, water, and trash removal, into Buyer’s
name effective as of the Closing Date; provided, however, that Buyer will pay
for any new deposits or connection fees required.


10.3.           Transition.  Sellers will maintain the goodwill of Sellers’
suppliers, customers, and business, and will otherwise cooperate with Buyer to
effectuate a smooth and orderly transition in the operation and conduct of
Sellers’ Business following the Closing Date.


11.           Remedies.


11.1.           Remedies Prior to or on Closing.


 
A.
In the event of any breach or default of any representation, warranty, covenant,
agreement, condition, or other obligation of Sellers under this Agreement, or in
the event Buyer determines in its sole discretion that the results if Buyer’s
due diligence investigation demonstrate the contemplated transaction to purchase
the Assets is not what was represented previously, Buyer may, at its option, and
without prejudice to any rights or remedies Buyer may have at law or in equity
for any such breach or default terminate this Agreement by delivering written
notice of termination to Sellers on or before the Closing Date.  The notice will
specify the breach, default or reason on which the notice is
based.  Notwithstanding the foregoing, the parties acknowledge that the Assets
are unique and that, in the event of a breach or default by Sellers under this
Agreement, it would be extremely impracticable to measure monetary damages and
such damages would be an inadequate remedy for Buyer.  Therefore, in the event
of any such breach or default, Buyer may, at its option, sue for specific
performance in addition to any other available right or remedies.



 
B.
In the event of any breach or default of any representation, warranty, covenant,
agreement, condition, or other obligation of Buyer under this Agreement, Sellers
may, at their option, and without prejudice to any rights or remedies Sellers
may have at law or in equity for any such breach or default terminate this
Agreement by delivering written notice of termination to Buyer on or before the
Closing Date.  The notice will specify the breach, default or reason on which
the notice is based.  Notwithstanding the foregoing, the parties acknowledge
that the Assets are unique and that, in the event of a breach or default by
Buyer under this Agreement, it would be extremely impracticable to measure
monetary damages and such damages would be an inadequate remedy for
Sellers.  Therefore, in the event of any such breach or default, Sellers may, at
their option, sue for specific performance in addition to any other available
right or remedies.

C.           In the event of termination of this Agreement by either Buyer or
Seller as provided in this Section 11.1, this Agreement will become null and
void.
 
Asset Purchase Agreement
 
Page 24 of 79

--------------------------------------------------------------------------------

 


11.2.           Remedies Subsequent to Closing.  In the event of any breach or
default of any representation, warranty, covenant, agreement, condition, or
other obligation by either party to this Agreement, the non-defaulting party may
pursue whatever rights and remedies are available to such party at law or in
equity, including, without limitation, the rights and remedies provided in this
Agreement.


12.           General Provisions.


12.1.           Publicity.  All notices to third parties and all other publicity
concerning the transactions contemplated by this Agreement will be jointly
planned and coordinated by and between Buyer and Sellers.  Neither Buyer nor
Sellers will act unilaterally in this regard without the prior written approval
of the other party, unless such unilateral act by Buyer will prevent either
party from violating any state or federal securities laws or regulations.


12.2.           Expenses.  Except as otherwise specifically provided in this
Agreement, each party will be responsible for its own fees, costs, and other
expenses incurred in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated hereunder, including the fees and
expenses of its counsel and other advisors.


12.3.           Survival of Representations, Warranties, and Covenants.  The
respective representations, warranties, and covenants of Buyer and Sellers made
in this Agreement or in any certificate or other document delivered pursuant to
this Agreement, including, without limitation, the obligations of indemnity
hereunder, will survive the Closing Date, and the consummation of the
transactions contemplated hereby, until the applicable statute of limitations
has run, notwithstanding any examination made by or for the party to whom such
representations, warranties, or covenants were made, the knowledge of any
officers, directors, shareholders, employees, or agents of the party, or the
acceptance of any certificate or opinion.


12.4.           Notices.  All notices, requests, demands, and other
communications required under this Agreement will be in writing and will be
deemed duly given and received:  (a) when delivered in person; (b) upon
confirmation of receipt when transmitted by electronic mail (but, in the case of
electronic mail, only if followed by transmittal by national overnight courier
or hand for delivery on the next Business Day); (c) upon receipt after dispatch
by registered or certified mail, postage prepaid; or (d) on the next Business
Day if transmitted by national overnight courier (with confirmation of
delivery), in each case, addressed as follows:


If to Sellers:  Hanwood Arkansas, LLC
       Hanwood Oklahoma, LLC
       Attn: Beth Anderson
       PO Box 903
       West Columbia, TX 77486


      And with a copy to:             S. Graham Catlett
      Catlett Law Firm, PLC
      323 Center Street, Suite 1800
      Little Rock, AR 72201
 
Asset Purchase Agreement
 
Page 25 of 79

--------------------------------------------------------------------------------

 


If to Buyer:   Command Center, Inc.
                                                       Attn:  Bubba Sandford
                                                       3609 S. Wadsworth Blvd.,
Suite 250
                                                       Lakewood, Colorado  80235
 
 
With copy to:     Ronald L. Junck
                              Command Center, Inc.
                              3609 S. Wadsworth Blvd., Suite 250
                              Lakewood, Colorado  80235


Any party may change its above-designated address by giving the other party
written notice of such change in the manner set forth herein.


12.5.           Headings.  Headings contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit, extend, or describe
the scope of this Agreement or of any provision hereof.


12.6.           Entire Agreement; Modification.  This Agreement constitutes the
entire agreement among the parties and supersedes all prior and contemporaneous
agreements and undertakings of the parties with respect to the subject matter
hereof.  No supplement, modification, or amendment of this Agreement will be
binding and enforceable unless executed in writing by the parties
hereto.  Nothing in this Agreement, express or implied, shall confer upon any
other Person any rights, benefits or remedies of any nature whatsoever under or
by reason of this Agreement.


12.7.           Waiver.  No waiver of any of the provisions of this Agreement
will be deemed, or will constitute, a waiver of any other provision hereof
(whether or not similar) nor will such waiver constitute a continuing waiver,
and no waiver will be binding unless executed in writing by the party making the
waiver.


12.8.           Exhibits, Schedules, and Recitals.  The Exhibits and Schedules
attached to this Agreement and the Recitals set forth above are hereby
incorporated into and made a part of this Agreement.


12.9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.


12.10.         Governing Law; Jurisdiction; Dispute Resolution.  Except as
expressly provided herein, this Agreement will be construed in accordance with,
and governed by, the laws of the State of Arkansas, without regard to the
application of conflicts of law principles.  Except in respect of an action
commenced by a third party in another jurisdiction, the parties agree that any
legal suit, action, or proceeding arising out of or relating to this Agreement
must be instituted in a state or federal court in Pulaski County, State of
Arkansas, and they hereby irrevocably submit to the jurisdiction of any such
court.
 
Asset Purchase Agreement
 
Page 26 of 79

--------------------------------------------------------------------------------

 


12.10.1 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT SUCH PARTY MAY
HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION, SUIT OR PROCEEDING BETWEEN THE
PARTIES HERETO ARISING OUT OF, BASED UPON OR RELATING TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF.  THIS WAIVER SHALL SURVIVE
TERMINATION OF THE AGREEMENT.


12.11.        Attorneys’ Fees.  In the event an action or suit is brought by any
party hereto to enforce the terms of this Agreement, the prevailing party will
be entitled to the payment of its reasonable attorneys’ fees and costs, incurred
in connection with such action, including any appeal of such action.


12.12.        Parties in Interest.  Except as expressly provided below, nothing
in this Agreement is intended to confer upon any person other than the parties
to this Agreement, their respective heirs, representatives, successors, and
permitted assigns, any rights or remedies under or by reason of this Agreement,
nor is anything in this Agreement intended to relieve or discharge the liability
of any party to this Agreement, nor will any provision of this Agreement give
any entity any right of subrogation against or action over or against any party;
provided, however, that Buyer and Sellers expressly agree and acknowledge that
Buyer Indemnified Parties are intended to be express third party beneficiaries
of the indemnification provisions in Section 10 of this Agreement.


12.13.        Successors in Interest.  Except as otherwise provided herein, all
provisions of this Agreement will be binding upon, inure to the benefit of, and
be enforceable by and against the respective heirs, executors, administrators,
personal representatives, successors, and assigns of any of the parties to this
Agreement.


12.14.        Severability.  The invalidity or unenforceability of any
particular provision, or any part thereof, of this Agreement will not affect the
other provisions hereof and this Agreement will be continued in all respects as
if such invalid or unenforceable provision were omitted. Upon a determination
that any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the greatest extent possible.


12.15.          Further Documentation.  Each party will execute and deliver such
further instruments and documents and do such further acts and things as may be
required to carry out the intent and purpose of this Agreement.


12.16.          Interpretation.  Sellers and Buyer have all participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.  The parties hereto agree that each
party and its counsel have reviewed this Agreement and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party will not apply to the interpretation of this Agreement.
 
Asset Purchase Agreement
 
Page 27 of 79

--------------------------------------------------------------------------------

 


12.17.          Counsel.  Both Buyer and Sellers have been represented by legal
counsel in connection with the transactions contemplated in this Agreement and
legal counsel for both parties have participated in drafting this Agreement.


12.18.          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
(whether by operation of law or otherwise) without the prior written consent of
the other parties, and any such assignment shall be null and void.  No
assignment by any party shall relieve such party of any of its obligations
hereunder.  Subject to the foregoing, this Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
 
 
 
 
 
 
 
Asset Purchase Agreement
 
Page 28 of 79

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement on June 1, 2016.




HANWOOD ARKANSAS, LLC


       /s/ Sudie Hancock
Sudie Hancock, Manager


      /s/ Sudie Hancock
Sudie Hancock, Trustee, Sudie Hancock Revocable
     Trust UTD 10/26/15


     /s/  Howard Edward Gough
Howard Edward Gough, as Manager of Devil Dog
     Management, LLC, Member


   /s/ Sudie Hancock
Sudie Hancock, President and Chief Executive
     Officer, Ouachita Staff Management, Inc., Member




HANWOOD OKLAHOMA, LLC


    /s/ Sudie Hancock
Sudie Hancock, Manager


   /s/ Sudie Hancock
Sudie Hancock, President and Chief Executive
     Officer, Ouachita Staff Management, Inc., Member




COMMAND CENTER, INC.
By its Chief Executive Officer




    /s/ Bubba Sandford
Bubba Sandford


Asset Purchase Agreement
 
Page 29 of 79

--------------------------------------------------------------------------------

 


Schedule 1.1


Leasehold Interests


Premises located at:


5701 S. Western Ave
Oklahoma City, OK 73109


601 West 4th Street
North Little Rock, AR 72214


Asset Purchase Agreement
 
Page 30 of 79

--------------------------------------------------------------------------------

 


Schedule 1.5


Vehicles
 
2013 Chevrolet Express G3500
VIN:  1GAZG1FG7D1101462
2014 RAM Truck 1500 LARAM
VIN:  1C6RR7NT8ES124836
2015 RAM Truck 1500 LARAM
VIN:  1C6RR7NT1FS504103
2014 Ford Van E350
VIN:  1FBSS3BL0DDA52405




Asset Purchase Agreement
 
Page 31 of 79

--------------------------------------------------------------------------------

 
 
Schedule 2.1


Excluded Assets


All cash on-hand, bank accounts, and utility deposits.


Workers’ Compensation pre-payments and refunds arising for periods prior to
Closing.


Refunds of all other insurance premiums.


Specific accounts receivable owed to the Hanwood Entities as follows:


Big City Steel for invoices as of and prior to November 6, 2015, but not to
exceed$127,989;


Arbest for invoices as of and prior to April 4, 2014, but not to exceed
$2,439.71.
 

 
Asset Purchase Agreement
 
Page 32 of 79

--------------------------------------------------------------------------------

 
 
Schedule 2.2


Assumed Liabilities


1.           Leasehold interests and obligations regarding the premises located
at:


5701 S. Western Ave
Oklahoma City, OK 73109


601 West 4th Street
North Little Rock, AR 72214


2.           Amounts owed by Sellers to any lenders regarding the vehicles
listed in Schedule 1.5., butnot to exceed amounts for each vehicle as follows:
 
2013 Chevrolet Express G3500
VIN:  1GAZG1FG7D1101462
  $ 12,900.00  
2014 RAM Truck 1500 LARAM
VIN:  1C6RR7NT8ES124836
  $ 24,400.00  
2015 RAM Truck 1500 LARAM
VIN:  1C6RR7NT1FS504103
  $ 37,300.00  
2014 Ford Van E350
VIN:  1FBSS3BL0DDA52405
  $ 16,900.00  

 
With the consent of Buyer, Seller may delay the delivery of duly executed motor
vehicle titles transferring title to the vehicles listed above to Buyer until
five days following the Closing.  Buyer’s assumption of the loans on the
vehicles shall not become effective until the day on which it receives the duly
executed motor vehicle titles, free and clear of all liens and encumbrances
except for the assumed loans.


3.           In return for Buyer receiving all rights in and to Sellers’
accounts receivable as of theClosing Date, Buyer will assume the financial
obligations and liabilities associated withSellers’ factoring agreements with
Wells Fargo, except that Sellers shall be responsiblefor payment of any early
termination fees required of the Wells Fargo factoring agreements.


4.           Buyer will not assume any liabilities except those set forth in
this Schedule 2.2.  Buyer will not assume any liability not specifically assumed
regarding any outstanding debt owed by the Hanwood Entities at the time of
Closing, including Arvest Bank.  The Hanwood Entities and their shareholders
will defend and indemnify Buyer from and against any claims brought by or on
behalf of any current creditor of the Hanwood Entities related in any way to the
transactions contemplated by this Agreement, including but not limited to any
such claims by Arvest Bank. Upon request of Seller, from Seller’s funds
comprising the purchase price, at the Closing Buyer will pay directly to Arvest
Bank the amount specified by Buyer as the Arvest Bank payoff amount.


Asset Purchase Agreement
 
Page 33 of 79

--------------------------------------------------------------------------------

 
 
Schedule 3.3


Allocation


Information will be determined and supplied by the parties, but will be
substantially that as set forth in Section 3 of the Agreement.
 
Asset Purchase Agreement
 
Page 34 of 79

--------------------------------------------------------------------------------

 
 
 
Schedule 4.2


Seller’s Response to Due Diligence Questionnaire


(Attached to be provided in final executed form at Closing)
 
Asset Purchase Agreement
 
Page 35 of 79

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Bill of Sale


BILL OF SALE


1. Sale and Transfer of Assets and Agreements.  For good and valuable
consideration, the receipt, adequacy, and legal sufficiency of which are hereby
acknowledged, and as contemplated by Section 1. of that certain Asset Purchase
Agreement, dated and effective as of June 1, 2016 (the “Purchase Agreement”), to
which Hanwood Arkansas, LLC, an Arkansas limited liability company, and Hanwood
Oklahoma, LLC, an Oklahoma limited liability company (collectively Hanwood
Arkansas, LLC, and Hanwood Oklahoma, LLC, shall be referenced as the “Hanwood
Entities” or “Sellers”), and Command Center, Inc., a Washington corporation
(“Command Center” or “Buyer”), are parties, Sellers hereby sell, transfer,
assign, convey, grant, and deliver to Buyer, effective as of the Effective Time
(as defined herein), all of Sellers’ right, title, and interest in and to all of
the assets and agreements described on Schedule A hereto (collectively, the
“Assets”).  Sellers represent and warrant they are the owners of all of the
Assets, that they have the requisite legal power and authority to transfer good
and complete title to all of the Assets and that all of the Assets are free and
clear of all liens, encumbrances, security interests, charges and restrictions
of every kind and description.
 
2. Effective Time.  For all purposes under this Bill of Sale, the term
“Effective Time” shall mean the Closing Date of the Purchase Agreement, as such
is defined in the Purchase Agreement.
 
3. Further Actions.  Sellers covenant and agree to warrant and defend the sale,
transfer, assignment, conveyance, grant, and delivery of the Assets hereby made
against all persons or parties whomsoever, to take all steps reasonably
necessary to establish the record of Buyer’s title to the Assets and, at the
request of Buyer, to execute and deliver further instruments of transfer and
assignment and take such other action as Buyer may reasonably request to more
effectively transfer and assign to and vest in Buyer each and all of the Assets,
all at the sole cost and expense of Buyer.
 
4. Terms of the Purchase Agreement.  The terms of the Purchase Agreement,
including, but not limited to, Sellers’ representations, warranties, covenants,
agreements, and indemnities relating to the Assets, are incorporated into this
Bill of Sale by this reference.  Sellers acknowledge and agree that the
representations, warranties, and covenants made by Sellers in the Purchase
Agreement shall remain in full force and effect to the full extent provided
therein.  In the event of any conflict or inconsistency between the terms and
conditions of the Purchase Agreement and the terms and conditions of this Bill
of Sale, the terms and conditions of the Purchase Agreement shall control.
 
5. Miscellaneous.
 
(a) Headings.  The section headings used herein are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Bill
of Sale.
 
Asset Purchase Agreement
 
Page 36 of 79

--------------------------------------------------------------------------------

 
 
(b) Governing law.  This Bill of Sale shall be governed by and construed in
accordance with the laws of the State of Arkansas.
 
(c) Counterparts.  This Bill of Sale may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(d)         Defense of Title.  Sellers do for themselves, individually, their
Managers, Members, shareholders, agents, affiliates, subsidiaries,
administrators and assigns, covenant and agree with  Buyer to warrant and defend
title to the assets hereby sold unto Buyer, its executors, affiliates,
subsidiaries, administrators, officers, directors, and assigns against all and
every person and persons whomsoever.


IN WITNESS WHEREOF, Sellers have executed this Bill of Sale as of May ____,
2016.


HANWOOD ARKANSAS, LLC


_________________________________
Sudie Hancock, Manager


_________________________________
Sudie Hancock, Trustee, Sudie Hancock Revocable
     Trust UTD 10/26/15


_________________________________
Howard Edward Gough, as Manager of Devil Dog
     Management, LLC, Member


__________________________________
Sudie Hancock, President and Chief Executive
     Officer, Ouachita Staff Management, Inc., Member


HANWOOD OKLAHOMA, LLC


__________________________________
Sudie Hancock, Manager


__________________________________
Sudie Hancock, President and Chief Executive
     Officer, Ouachita Staff Management, Inc., Member


COMMAND CENTER, INC.
By its President and Chief Executive Officer


___________________________________
Bubba Sandford
 
Asset Purchase Agreement
 
Page 37 of 79

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Description of Assets


1.           Leasehold Interests in Real Property.  All leasehold interests held
by Sellers in all land, buildings, structures, fixtures, and other improvements
located on or attached to such Leasehold Interests and all easements and other
rights or interests appurtenant to or owned or used by Seller in connection
therewith;


2.           Inventory.  All raw materials, work in process, and finished goods
produced or used in Sellers’ Business (“Inventory”);


3.           Personal Property.  All equipment, tools, machinery, furniture,
motor vehicles, supplies, materials, and other tangible personal property used
in any manner in connection with Sellers’ business, whether owned or leased
(“Personal Property”);


4.           Contractual Rights.  Any and all rights in any manner related to
the ownership, possession, lease, or use of the Assets or to the ownership,
operation, or conduct of Sellers’ Business, rights in or claims under leases,
permits, licenses, franchises, purchase and sales orders, covenants not to
compete, and all other contracts of any nature whatsoever (“Contractual
Rights”);


5.           Vehicles.  Sellers’ interest in all vehicles owned or leased by
Sellers as set forth in Schedule 1.5 of the Purchase Agreement;


6.           Books and Records.  All of Sellers’ books, records, and other
documents and information relating to the Assets and Sellers’ Business,
including, without limitation, all customer and supplier lists, sales
literature, inventory records, purchase orders and invoices, sales orders and
sales order log books, commission records, correspondence, product data, price
lists, quotes and bids, catalogues and brochures of every kind and nature;


7.           Intellectual Property.  All of the following in any manner related
to the ownership, possession, or use of the Assets or to the ownership,
operation, or conduct of Seller’ business (“Intellectual Property”), including,
without limitation, the Intellectual Property described below:
 

 
A.
All trade names, trademarks, service marks, and trade dress, including all
registrations, renewals, extensions and applications, including, without
limitation, all rights to the names “Hancock Staffing”, “Hanwood Staffing”,
“Woods Labor & Staffing”  (and any reasonably similar derivations thereof and
any related trademarks and services marks), any telephone, telecopy numbers, all
universal resource locators (“URL’s”) domain names (including, if any, the
domain names for “Hancock Staffing”, “Woods Labor & Staffing” and copyright for
associated websites), website, social networking and internet addresses, domain
names (including “hancockstaffing.com”, “hanwoodinc.com”, and
“woodsstaffing.com”), electronic mail addresses (including
“@hancockstaffing.com”, “@hanwoodinc.com”, and “@woodsstaffing.com”), company
and any trade names related thereto or to the Sellers’ Business.  (collectively
the “Trademarks”), this shall include all legal rights and interest currently
owned and possessed by individual shareholders or owners of either of Sellers to
any such names and information contemplated within this paragraph 1.7;



 
Asset Purchase Agreement
 
Page 38 of 79

--------------------------------------------------------------------------------

 

 

 
B.
All patents and patent applications, including all inventions contained therein,
any reissue, continuation, partial continuation, division, extension, or
reexamination thereof (collectively, the “Patents”);




 
C.
All copyrights and mask works, registered or unregistered, statutory or common
law, including all applications for registration therefor (collectively, the
“Copyrights”);




 
D.
All trade secrets, know-how, inventions, models, confidential business
information, product designs, processes, drawings, formulae, customer lists,
supplier and distribution lists, price lists, customer files, computer programs,
technical and engineering data, trade information, catalogs, marketing
materials, and software (collectively, the “Other Proprietary Rights”); and



E.           All licenses or similar agreements to which Sellers are a party,
either as licensee or licensor, relating to Trademarks, Patents, Copyrights, or
Other Proprietary Rights (collectively, the “Licenses”);


8.           Goodwill.  Goodwill, all related tangible and intangible, which
relate to the operation of Sellers’ Business and all rights to continue to use
the Assets in the conduct of a going business at the offices of Sellers;


9.           Receivables.  All billing, accounts or notes receivable owing to
Seller at the time of Closing, including, without limitation, all customer
accounts receivable (collectively, the “Receivables”);


10.           Intangible Property.  All intangible property, other than
previously described, of Seller in any manner related to the ownership,
operation, or conduct of Sellers’ business (“Intangible Property”); and


11.           Miscellaneous Assets.  Any and all other assets, properties,
rights, or other interests of Sellers, tangible or intangible, used in
connection with Sellers’ Business or the Assets including, without limitation,
all of Sellers’ interest in any applicable covenants not to compete.


12.           List.  The assets contemplated herein shall include, but not be
limited to, the items set forth as follows for each of the respective offices:


Hanwood of Arkansas, LLC


1.             Vehicles
Truck (1) 2015 RAM Truck 1500 LARAM, VIN: 1C6RR7NT1FS504103
Van (1) 2014 Ford Van E350, VIN: 1FBSS3BL0DDA52405
 
Asset Purchase Agreement
 
Page 39 of 79

--------------------------------------------------------------------------------

 


2.             All Customer List(s)


3.             Accounts Receivable as of Closing.


4.             Domain Names
www.hancockstaffing.com
www.hanwoodinc.com
www.woodsstaffing.com
This will include any and all website content associated with the use of these
domainnames.


5.             Business Names
Hancock Staffing
Hanwood Staffing
Hancock Staffing of Arkansas
Hancock Staffing AR
Woods Labor & Staffing


6.             Tradenames
Hancock Staffing
Hanwood Staffing
Hancock Staffing of Arkansas
Hancock Staffing AR
Woods Labor & Staffing


7.             Software Licenses
All software licenses owned by or otherwise used in the course of business for
HanwoodArkansas, LLC, including but not limited to all Microsoft licenses
(Windows, Exchange,etc.).


8.             All Business Forms owned by or otherwise used in the course of
business for HanwoodArkansas, LLC.


9.             Phone/Fax Numbers
501-246-4621 Phone
501-379-8326 Fax
All cell phone numbers currently owned by or in the course of business for
HanwoodArkansas, LLC.


10.           IT Equipment


ACER DESKTOP
1
ACER MONITOR
1
ASUS LAPTOP
1
BROTHER PRINTER
1

 
Asset Purchase Agreement
 
Page 40 of 79

--------------------------------------------------------------------------------

 
 
Dell E173 FP MONITOR
1
DELL MONITOR
1
HP PRINTER SMALL
1
HP DESKTOP
1
HP DESKTOP
1
HP ENVY LAPTOP
1
HP M401
1
HP MONITOR
1
HP PC PRO Desk
1
IPHONE
1
IPHONE
1
IPHONE SC
1
IPHONE Ss
1
IPHONE 6
1
P-Touch
1
LENOVO
1
LENOVO LAPTOP
1
NEAT SCANNER ND
1
VIEW SONIC COMPUTER MONITOR
1
VIEW SONIC COMPUTER MONITOR
1



11.           Branch Office Furniture
Office Chairs
Desks
Fixtures
TVs
Tables
Couches


12.           Branch Supplies


Shirts
 
Banquet Vest Marriott
 
Banquet  Vest  Black
30
Ties
30
Turquoise shirts
8
Blue t shirts
57
Green t shirts
4 2
Socks
6
White t-shirts
7
Clothes hamper
1



All supplies of any kind located in the branch.
 
Asset Purchase Agreement
 
Page 41 of 79

--------------------------------------------------------------------------------

 
 
13.           Branch Equipment


GPX DVD
1
PHILIPS 40' TV
1
Rolling Chairs
9
Large Industrial Fans
2
Large round folding table
1
Stationary chairs cloth
2
Stationary chairs metal
 
Side arm chair
1
Rectangle folding tables
2
Large round trash can
1
Desk size trash cans
6
Washer and dryer unit
1
Credenza
2
Microwave
1
Refrigerator
1
Horizontal file cabintes
2
Standard file cabinet
1
Small round conference table
1
Wooden work station
1
Desks
2
Metal shelf
1
Vacuums
4
Asst tools
1
Shop vac
1
Large round coolers
1
Small file cabinet
1
Tray stands
2
Asst silverware
1
Asst dishware
1
Tray
1
Covered plates
9
Small coffee pot
1
Large coffee pot
1
Step ladder 8 Ft.
1
First aid kit
1



All equipment of any kind located in the branch.
 
Asset Purchase Agreement
 
Page 42 of 79

--------------------------------------------------------------------------------

 


14.           PPE


Hard Hats
 
Safety Vest
 
Safety Belt
5
Safety gloves
4 3
Goggles
2
Glasses Tinted
26
Glasses clear
23
Boots
7



All PPE of any kind located in the branch.


15.           Employee and Customer Data/Information
All employee information for full time employees.
All employee information for temporary workers.
All current and historical information regarding all customers.


Hanwood Oklahoma, LLC


1.             Vehicles
Truck (1) 2014 RAM Truck 1500 LARAM, VIN: 1C6RR7NT8ES124836
Van (1) 2013 Chevrolet Express G3500, VIN: 1GAZG1FG7D1101462


2.             All Customer List(s)


3.             Accounts Receivable as of the Closing.


4.             Domain Names
www.hancockstaffing.com
www.hanwoodinc.com
www.woodsstaffing.com
This will include any and all website content associated with the use of these
domainnames.


5.             Business Names
Hancock Staffing
Hanwood Staffing
Hancock Staffing of Oklahoma
Hancock Staffing OK
Woods Labor & Staffing
 
Asset Purchase Agreement
 
Page 43 of 79

--------------------------------------------------------------------------------

 




6.             Tradenames
Hancock Staffing
Hanwood Staffing
Hancock Staffing of Oklahoma
Hancock Staffing OK
Woods Labor & Staffing


7.             Software Licenses
All software licenses owned by or otherwise used in the course of business for
HanwoodOklahoma, LLC, including but not limited to the below and all Microsoft
Exchangelicenses.


Windows 7
5
Windows 8
1
Windows Xp
1



8.            All Business Forms owned by or otherwise used in the course of
business for HanwoodOklahoma, LLC.


10.           Phone/Fax Numbers
405-605-8222 Phone
405-605-8228 Fax
All cell phone numbers currently owned by or in the course of business for
HanwoodOklahoma, LLC.


12.           IT Equipment


iPhone 4s
2
iPhone 6
1
Verizon Jetpack
1
Dell Computers, with windows OS, monitor, keyboards and mouse.
6
1 HP Printer
1
1 Sharp Printer
1
1 Source Technology Check Printer
1
1 Brother Check Printer
1
1 Pyramid PA 105 Public Announcement System
1
Router
 
Switches
 
8 Computer CPUs
8
1 OKI 320 9 PIN Printer
1
1 Dell Printer
1

 
Asset Purchase Agreement
 
Page 44 of 79

--------------------------------------------------------------------------------

 

 
13.           Branch Furniture
Office Chairs
Desks
Fixtures
TVs
Tables
Couches


14.           Branch Supplies


T-Shirts-Hancock Green
101
T-Shirts-Hancock Light Blue
68
T-Shirts-Hancock Dark Blue
37
T-Shirts-Ace
76
T-Shirts-Atlas
32
Coffee 48 oz
4
Sugar NJOY 8-pack
1.5
Creamer NJOY 8-pack
3
Cups-Plastic 16 oz. 100 count
1
Trash Bags 33 gallon box
1
Trash Bags 45 gallon box
1
Paper Towels rolls
16
Paper Towels Multi-Fold packs
11
Toilet Paper rolls
26
Dress Shirt - White
246
Dress Shirt - Black
43
Neck Ties - Black
32
Bow Ties - Black
62
Hanger Rack
1
Neck Ties - Red
11
Serving Jackets
29
Pants - Black
14
Vests - Black
13
Apron
2
Shirt - Polo
2
Smock - blue
8
Smock - Green
1
Coat - Long
1

 
 
Asset Purchase Agreement
 
Page 45 of 79

--------------------------------------------------------------------------------

 
 
Pants - checker
1
Christmas Decorations boxes
2
Sewer snake
1
Drill
3
Tool Box
1
Tool Belt
5
Hammer
5
Tape Measure
5
Chalked String
5
Mallett
1
Vacuum cleaner
1
Trash Cans
4
Office Supplies
 



All supplies of any kind located in the branch.


15.           Branch Equipment


BBQ Grill
1
Hand truck
1
Table 6'
1
Table 4'
1
Stool - Wood
1
Trash can 42 gallon
1
Computer CPU
8
OKI 320 9 PIN printer
1
Dell Printer
1
Shovel-spade
3
Shovel-square head
15
Shovel-short square head
1
Brooms
11
Power cords 100'
2
Ladder 6'
1
Ladder 4'
1
mop
4
Dust Pan
1
Garden Hose 50'
1
Garden Hose 100'
1
Water cooler 5 gallon
5
Ice Chest
2
Plastic Tub 20 gallon
1

 
Asset Purchase Agreement
 
Page 46 of 79

--------------------------------------------------------------------------------

 
 
Storage Container
2
Table 6'
1
Table Round 6'
2
File cabinets 2-drawer
2
Table Round 3'
1
Trash can 42 gallon
1
Chairs-Banquet
7
Chairs-Folding metal
9
Storage Shelves
2
Table 6'
1
Table Round 6'
2
File cabinets 2-drawer
2
Table Round 3'
1
Trash can 42 gallon
1
Chairs-Banquet
7
Chairs-Folding metal
9
Storage Shelves
2
Whirlpool Heavy Duty Extra Large Capacity Washer
1
Whirlpool Heavy Duty Extra Large Capacity Dryer
1
Metal Cabinet 54"
1
Dinner Plates
23
Wine Glasses
20
Salad Plates
10
Gravy Boat
2
Vase
1
Sweetener Holder
2
Salt Shaker
2
Pepper Shaker
2
Fork
29
Spoon
15
Knife
10
Plate Covers
12
Serving Tray
3
Tray Stand
3
Bread Basket
1
Tea Cup
7
Saucer
12
Plastic Water Glass
4
Iron
1

 
Asset Purchase Agreement
 
Page 47 of 79

--------------------------------------------------------------------------------

 
 
 
Ironing Board
1
Cabinet 3'
1
Pin Board
1
Electric Fan
1
Marker Board
1
Chairs - Metal Folding
48



All equipment of any kind located in the branch.


16.           PPE


Glasses - Box of 12
9
Foam Ear Plugs - box of 100
1
Gloves - box of 10
1
Safety Vest
100
Hard Hats
50
Boots - Steel toed rubber Calf Height
44
Boots - Steel toed rubber Ankle Height
27



All PPE of any kind located in the branch.


17.           Employee Data
All employee information for full time employees.
All employee information for temporary workers.
All current and historical information regarding all customers.


Asset Purchase Agreement
 
Page 48 of 79

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Form of Individual Noncompetition Agreement


[This Agreement is between Sudie Hancock and Command Center.  An Agreement in
substantially similar form shall be entered into by each of Beth Anderson and
Howard Edward Gough and Command Center, Inc.]


NONCOMPETITION AGREEMENT


This NONCOMPETITION AGREEMENT (“Agreement”) is entered into as of June ___,
2016, by and among: Sudie Hancock, (“Hancock”) and Command Center, Inc., a
Washington corporation (“Command Center”).


RECITALS


A.           Hancock, as founder of Hancock Staffing, is a key person in the
business and operations of both Hanwood Arkansas, LLC, a Arkansas limited
liability company, and Hanwood Oklahoma, LLC, an Oklahoma limited Liability
company (collectively, the “Hanwood Entities”), collectively doing business as
Hancock Staffing;


B.           On June 1, 2016, the Hanwood Entities and Command Center executed
an Asset Purchase Agreement (“the APA”), in which the Hanwood Entities are the
sellers of certain assets of the companies, which include two operational
staffing offices.


C.           Command Center requires, as a condition of the closing of the
transactions contemplated in the APA, that Hancock sign and deliver this
Agreement to Command Center;


D.           The Hanwood Entities’ confidential and proprietary information and
client/customer information purchased by Command Center under the APA
constitutes a substantial asset of Command Center that the parties mutually wish
to protect;


F.           The parties mutually desire to achieve a level of certainty and
predictability concerning the post-APA activities that the Hanwood Entities and
Hancock may perform; and,


G.           Hancock individually expressly acknowledges and confirms that
Command Center has a legitimate and substantial interest in protecting itself
from unfair competition from persons related to a company such as the Hanwood
Entities, who have sold substantially all of their respective business interests
to Command Center and that the compensation to be received by the Hanwood
Entities, along with other good and valuable consideration, serves as valuable
and adequate consideration for all of the promises and covenants made in this
Agreement.
 
Asset Purchase Agreement
 
Page 49 of 79

--------------------------------------------------------------------------------

 


AGREEMENTS


NOW, THEREFORE, in express acknowledgement and recognition of the accuracy and
importance of the foregoing recitals, the parties agree as follows:


1.           Effective Date.  This Agreement shall become effective upon the
Closing of the APA, as such is defined in the APA.  The date of Closing of the
APA shall be the Effective Date of this Agreement.  If the Closing does not
occur, this Noncompetition Agreement shall be null and void.


2.           Noncompetition Covenants.


 (a)           For purposes of this Agreement, the term “Time Period” shall mean
that period of time beginning on the Effective Date and ending two years
following the Effective Date.


 (b)           For purposes of this Agreement, the term “Noncompete Area” shall
mean the geographic areas within a radius of 90 miles of each of the following
Offices:


5701 S. Western Ave
Oklahoma City, OK 73109


601 West 4th Street
North Little Rock, AR 72214


Notwithstanding the foregoing limitation, the Noncompete Area shall not include
any portion of Tulsa County, Oklahoma.


(c)           For purposes of this Agreement, the term “Immediate Family” shall
include Hancock and his spouse, domestic partner, parents, spouse’s parents,
siblings, spouse’s siblings, children, step-children and the spouses of these
family members.


(d)           During the Time Period and in the Noncompete Area, Hancock, shall
not directly (or indirectly, such as through corporations or other entities
owned, controlled, managed, operated by Hancock or by the Hancock Entities or
any of them) or by or through or in conjunction with any other individual person
or persons, including, but not limited to his Immediate Family, and any agents
and employees thereof:


 
(1)
Divert or attempt to divert any business or customer of Command Center to any
competitor, or do anything injurious or prejudicial to the goodwill associated
with Command Center;



 
(2)
Persuade, entice, hire, or attempt to persuade, entice or hire any employee of
Command Center to discontinue his or her employment with Command Center;

 
Asset Purchase Agreement
 
Page 50 of 79

--------------------------------------------------------------------------------

 
 

 
(3)           Request or induce any customer of Command Center or any other
person which has a business relationship with Command Center, including any
customer of Command Center, to curtail, cancel, or otherwise discontinue its
business or relationship with Command Center; or


(4)           Engage in or carry on, either directly or indirectly, whether for
himself/herself or as an employee, officer, director, agent, consultant,
proprietor, creditor, partner, stockholder, member, joint venturer, investor, or
other paid participant, in any business within the Noncompete Area which
competes with the business conducted by Command Center;


(5)           Own, maintain, engage in, be associated with, be employed by,
advise, assist, invest in, franchise, make loans to, or have any interest in any
business which is the same or competitive with Command Center in the Noncompete
Area.


(6)           Publicly denigrate, disparage, or in any manner undertake to
publicly discredit Command Center or any person or operation associated with
Command Center and their employees, officers, directors, shareholders, and
agents.


(e)           The parties hereto agree that the restrictions contained in this
Section 2 are reasonable.  If, at the time of enforcement of any provision of
this Section 2, a court, arbitrator, or arbitration panel shall hold that the
duration, scope, or area restrictions set forth herein are unreasonable under
circumstances then existing, the parties agree that the duration, scope, or area
reasonable under such circumstances shall be substituted for the stated
duration, scope, or area and that the court, arbitrator, or arbitration panel
shall be allowed to revise the restrictions contained in this Agreement to cover
the maximum duration, scope, or area  permitted by law.  If, at the time of
enforcement of this Section 2, a court, arbitrator, or arbitration panel holds
that the Time Period is unreasonable under circumstances then existing, then an
18 month period shall be substituted, and if an 18 month period is deemed too
broad, then a 12 month period shall be substituted, and if a 12 month period is
deemed too broad, then a 6 month period shall be substituted.  Additionally, if,
at the time of enforcement of this Section 2, a court, arbitrator, or
arbitration panel holds that the Noncompete Area is unreasonable under
circumstances then existing, then the Noncompete Area shall mean an area
encompassing a 45-mile radius from each of the Offices (as set forth above).


(f)           If Hancock breaches any of the agreements or covenants set forth
herein, then the running of the Time Period referenced in this Section 2 shall
be suspended during the entirety of any such period of breach and to the maximum
extent found enforceable, shall begin to run from the date that Seller then
again complies with this Agreement.
 
Asset Purchase Agreement
 
Page 51 of 79

--------------------------------------------------------------------------------

 


3.           Non-Solicitation Covenant.  Hancock recognizes and acknowledges
that all clients and/or accounts acquired by Command Center pursuant to the APA,
are now the clients and accounts of Command Center (collectively "Client
Accounts").  Hancock shall not either individually or as an employee, officer,
director, agent, consultant, proprietor, partner, creditor, stockholder, member,
joint venturer, investor, or other paid participant or principal of another
employment staffing business or related business firm, solicit (by any means,
whether orally, written, digital, or electronically) any Client Accounts or
provide services to any Client Accounts of clients of Command Center, for the
Time Period within the Noncompete Area.  Notwithstanding the foregoing, Hancock
is free to solicit and do business with clients of Command Center for work to be
performed outside of the Noncompete Area.


(a)           Additional Remedy.  If for any reason Hancock shall attempt to
solicit, solicit, acquire or otherwise obtain from Command Center or otherwise,
by any means whatsoever, Client Accounts or provide services to such Client
Accounts, then at the sole election of Command Center, the Hancock shall pay to
Command Center two times (2x) the actual annual gross billings of those Client
Accounts by Command Center. For purposes of this Agreement, the "Actual Annual
Gross Billings of Client Accounts" shall be computed and determined based upon
the actual annual gross billings by Command Center and the Hancock Entities (if
applicable) for such Client Accounts, whether actual fees billed or billable to
such Client Accounts, for a twelve month time period immediately prior to the
breach of this Agreement, and shall be determined without any deductions or
reductions against such gross billing amounts.


Payment will be remitted to Command Center by or on behalf of Hancock within
thirty (30) days after he solicits any Client Accounts or provides services to
any Client Accounts, or within sixty (60) days of billing by Hancock or his
employer(s) to the Client Accounts, whichever comes first.  All amounts due
Command Center pursuant to this paragraph shall bear interest at two percent
(2%) over the rate announced by the Wells Fargo Bank, N.A., as its prime lending
rate, determined as of the Effective Date, but in no event in excess of the
maximum rate permitted by law, on the outstanding balance due under this
paragraph. The foregoing remedy shall be in addition to any other remedies
provided to Command Center hereunder or by law.


(b)           Alternatively, at the sole election of Command Center, Hancock
shall be liable for all damages arising out of or related to any solicitation or
attempted solicitation of any Client Accounts whether directly or indirectly,
which cause Command Center to lose any Client Accounts or revenue related
thereto, suffer a reduction in services provided to any Client Accounts and/or
billings to any Client Accounts.


4.           Non-Disparagement.  Hancock agrees that, during the Time Period, he
shall not make any written, oral, digital or electronic statements that are
materially disparaging of the business of Command Center or to the business
reputation of any of the executive officers, directors, agents or employees of
Command Center.
 
Asset Purchase Agreement
 
Page 52 of 79

--------------------------------------------------------------------------------

 


5.           Severability.  The parties desire and intend that the covenants
contained in this Agreement shall be construed as agreements severable from and
independent of each other and of any other provision of this or any contract or
agreement between the parties.


6.           Injunction.  Hancock agrees and acknowledges that the foregoing
restrictions, duration, and the geographic/territorial scope thereof as set
forth in this Agreement are under all of the circumstances reasonable and
necessary for the protection of Command Center and its business.  Hancock also
recognizes and agrees that the injury that Command Center will suffer in the
event of any of Hancock’s breach of any covenant contained in this Agreement
cannot be compensated by monetary damages alone, and Hancock therefore agrees
that, in the event of a breach or threatened breach of this Agreement, Command
Center, in addition to and not in limitation of, any other rights, remedies, or
damages available to Command Center at law, in equity, under this Agreement or
otherwise, shall be entitled to seek an injunction from any court of competent
jurisdiction in order to prevent or restrain any such breach by Hancock or his
agents, representatives, partners, co-owners, or any and all other persons
directly or indirectly acting for or with him/her.


7.           Attorneys’ Fees.  In the event an action or suit is brought by any
party hereto to enforce the terms of this Agreement, the prevailing party will
be entitled to the payment of its reasonable attorneys’ fees and costs, as
determined by the judge of the court.


8.           Choice of Law, Venue and Jurisdiction.  This Agreement shall be
deemed made and entered into and construed and governed under and in accordance
with the laws of the State of Arkansas.  Hancock consents to jurisdiction and
venue of any legal action in the state or federal courts in Pulaski County,
Arkansas.


9.           Notice.  Any notice to be given to Hancock under this Agreement
will be sufficient and deemed delivered if in writing and delivered to the U.S.
Post Office to be sent prepaid by certified or registered mail addressed to
Hancock at the address provided below, or to such other address as he  has
provided to Command Center in writing.


10.           Waiver of Jury Trial.  Hancock waives his individual rights to a
trial by jury.  Hancock acknowledges that waiver of jury trial rights provides
him with the benefit of uniform interpretation of this Agreement and resolution
of any dispute arising out of this Agreement. Hancock further acknowledges the
receipt and sufficiency of consideration for such benefit.


11.
Terms of the APA.  In the event of any conflict or inconsistency between the
terms and conditions of the APA and the terms and conditions of this Agreement,
the terms and conditions of the APA shall control.



12.           General.


(a)           Except as otherwise expressly provided herein, this Agreement
contains the entire understanding between the parties with respect to the
subjects hereof and supersedes all prior oral and written negotiations and
agreements.
 
Asset Purchase Agreement
 
Page 53 of 79

--------------------------------------------------------------------------------

 


(b)           Any modifications to this Agreement must be made by a written
agreement signed by both parties.


(c)           The waiver of any breach or violation of this Agreement shall not
constitute a waiver of any other or subsequent breach.


(d)           Headings are for convenience and shall not limit or control
interpretation.


(e)           Words in this Agreement shall be deemed to refer to whatever
number and gender the context requires.


(f)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.  The parties may execute such
counterparts, via facsimile.


(g)           Each party to this Agreement has participated in the drafting of
this Agreement, which each Party acknowledges is the result of extensive
negotiations between the Parties.  The parties hereto agree that each party and
its counsel have reviewed this Agreement and that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party will
not apply to the interpretation of this Agreement.


(h)           Hancock and Command Center have been represented by legal counsel
in connection with the transactions contemplated in this Agreement and legal
counsel for both parties have participated in drafting this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date stated above.




                                                                                                      
Sudie Hancock, individually




COMMAND CENTER, INC.


By:                                                                                                
       Bubba Sandford, Chief Executive Officer
 
Asset Purchase Agreement
 
Page 54 of 79

--------------------------------------------------------------------------------

 
 


EXHIBIT C


Form of Hanwood Entities’ Noncompetition Agreement


[An Agreement in substantially similar form shall be entered into by each of
Hanwood Arkansas, LLC, and Hanwood Oklahoma, LLC.]


NONCOMPETITION AGREEMENT


This NONCOMPETITION AGREEMENT (“Agreement”) is entered into as of June ___,
2016, by and among: Hanwood ____________, LLC (“Hanwood”) and Command Center,
Inc., a Washington corporation (“Command Center”).


RECITALS


B.           On June 1, 2016, Hanwood and Command Center executed an Asset
Purchase Agreement (“the APA”), in which Hanwood is the seller of certain assets
of the company, which includes four operational staffing offices.


C.           Command Center requires, as a condition of the closing of the
transactions contemplated in the APA, that Hanwood sign and deliver this
Agreement to Command Center;


D.           Hanwood’s confidential and proprietary information and
client/customer information purchased by Command Center under the APA
constitutes a substantial asset of Command Center that the parties mutually wish
to protect;


F.           The parties mutually desire to achieve a level of certainty and
predictability concerning the post-APA activities that Hanwood may perform; and,


G.           By the undersigned, Hanwood expressly acknowledges and confirms
that Command Center has a legitimate and substantial interest in protecting
itself from unfair competition from persons related to or working on behalf of
Hanwood, which has sold some of its business interests to Command Center and
that the compensation to be received by Hanwood, along with other good and
valuable consideration, serves as valuable and adequate consideration for all of
the promises and covenants made in this Agreement.


AGREEMENTS


NOW, THEREFORE, in express acknowledgement and recognition of the accuracy and
importance of the foregoing recitals, the parties agree as follows:


1.           Effective Date.  This Agreement shall become effective upon the
Closing of the APA, as such is defined in the APA.  The date of Closing of the
APA shall be the Effective Date of this Agreement.  If the Closing does not
occur, this Noncompetition Agreement shall be null and void.
 
Asset Purchase Agreement
 
Page 55 of 79

--------------------------------------------------------------------------------

 


2.           Noncompetition Covenants.


(a)           For purposes of this Agreement, the term “Time Period” shall mean
that period of time beginning on the Effective Date and ending two years
following the Effective Date.


 (b)           For purposes of this Agreement, the term “Noncompete Area” shall
mean the geographic areas within a radius of 90 miles of each of the following
Offices:


5701 S. Western Ave
Oklahoma City, OK 73109


601 West 4th Street
North Little Rock, AR 72214


Notwithstanding the foregoing limitation, the Noncompete Area shall not include
Tulsa County, Oklahoma.


(d)           During the Time Period and in the Noncompete Area, Hanwood  shall
not directly (or indirectly, such as through corporations or other entities
owned, controlled, managed, operated by Hanwood  or any of them) or by or
through or in conjunction with any other individual person or persons,
including, but not limited to any agents and employees thereof:


(1)          Divert or attempt to divert any business or customer of Command
Center to any competitor, including Hanwood, or do anything injurious or
prejudicial to the goodwill associated with Command Center or the Assets
purchased by Command Center from Hanwood;


(2)           Persuade, entice, hire, or attempt to persuade, entice or hire any
employee of Command Center to discontinue his or her employment with Command
Center;


(3)           Request or induce any customer of Command Center or any other
person which has a business relationship with Command Center, including any
customer of Command Center, to curtail, cancel, or otherwise discontinue its
business or relationship with Command Center; or


(4)           Engage in or carry on, either directly or indirectly, whether for
itself or on behalf of any other person, entity, company, employee, officer,
director, agent, consultant, proprietor, partner, stockholder, member, joint
venturer, investor, or other paid participant, in any business within the
Noncompete Area which competes with the business conducted by Command Center;
 
Asset Purchase Agreement
 
Page 56 of 79

--------------------------------------------------------------------------------

 


(5)           Own, maintain, engage in, be associated with, be employed by,
advise, assist, invest in, franchise, make loans to, or have any interest in any
business which is the same or competitive with Command Center in the Noncompete
Area.


(6)           Publicly denigrate, disparage, or in any manner undertake to
publicly discredit Command Center or any person or operation associated with
Command Center and their employees, officers, directors, shareholders, and
agents.


(e)           The parties hereto agree that the restrictions contained in this
Section 2 are reasonable.  If, at the time of enforcement of any provision of
this Section 2, a court, arbitrator, or arbitration panel shall hold that the
duration, scope, or area restrictions set forth herein are unreasonable under
circumstances then existing, the parties agree that the duration, scope, or area
reasonable under such circumstances shall be substituted for the stated
duration, scope, or area and that the court, arbitrator, or arbitration panel
shall be allowed to revise the restrictions contained in this Agreement to cover
the maximum duration, scope, or area  permitted by law.  If, at the time of
enforcement of this Section 2, a court, arbitrator, or arbitration panel holds
that the Time Period is unreasonable under circumstances then existing, then an
18 month period shall be substituted, and if an 18 month period is deemed too
broad, then a 12 month period shall be substituted, and if a 12 month period is
deemed too broad, then a 6 month period shall be substituted.  Additionally, if,
at the time of enforcement of this Section 2, a court, arbitrator, or
arbitration panel holds that the Noncompete Area is unreasonable under
circumstances then existing, then the Noncompete Area shall mean an area
encompassing a 30-mile radius from each of the Offices (as set forth above).


(f)           If Hanwood breaches any of the agreements or covenants set forth
herein, then the running of the Time Period referenced in this Section 2 shall
be suspended during the entirety of any such period of breach and to the maximum
extent found enforceable, shall begin to run from the date that Hanwood then
again complies with this Agreement.


3.           Non-Solicitation Covenant.  Hanwood recognizes and acknowledges
that all clients and/or accounts acquired by Command Center pursuant to the APA,
are now the clients and accounts of Command Center (collectively "Client
Accounts").  Hanwood  shall not either on its own or through any employee,
officer, director, agent, consultant, proprietor, partner, creditor,
stockholder, member, joint venturer, investor, or other paid participant or
principal of another employment staffing business or related business firm,
solicit (by any means, whether orally, written, digital, or electronically) any
Client Accounts or provide services to any Client Accounts of clients of Command
Center, for  the Time Period within the Noncompete Area. Notwithstanding the
foregoing, Hancock is free to solicit and do business with clients of Command
Center for work to be performed outside of the Noncompete Area.
 
Asset Purchase Agreement
 
Page 57 of 79

--------------------------------------------------------------------------------

 


(a)           Additional Remedy. If for any reason Hanwood shall attempt to
solicit, solicit, acquire or otherwise obtain from Command Center or otherwise,
by any means whatsoever, Client Accounts or provide services to such Client
Accounts, then at the sole election of Command Center, the Hanwood shall pay to
Command Center two times (2x) the actual annual gross billings of those Client
Accounts by Command Center. For purposes of this Agreement, the "Actual Annual
Gross Billings of Client Accounts" shall be computed and determined based upon
the actual annual gross billings by Command Center and Hanwood (if applicable)
for such Client Accounts, whether actual fees billed or billable to such Client
Accounts, for a twelve month time period immediately prior to the breach of this
Agreement, and shall be determined without any deductions or reductions against
such gross billing amounts.


Payment will be remitted to Command Center by or on behalf of Hanwood  within
thirty (30) days after it directly or indirectly solicits any Client Accounts or
provides services to any Client Accounts, or within sixty (60) days of billing
by Hanwood  or its employee(s) to the Client Accounts, whichever comes
first.  All amounts due Command Center pursuant to this paragraph shall bear
interest at two percent (2%) over the rate announced by the Wells Fargo Bank,
N.A., as its prime lending rate, determined as of the Effective Date, but in no
event in excess of the maximum rate permitted by law, on the outstanding balance
due under this paragraph. The foregoing remedy shall be in addition to any other
remedies provided to Command Center hereunder or by law.


(b)           Alternatively, at the sole election of Command Center, Hanwood
shall be liable for all damages arising out of or related to any solicitation or
attempted solicitation of any Client Accounts whether directly or indirectly,
which cause Command Center to lose any Client Accounts or revenue related
thereto, suffer a reduction in services provided to any Client Accounts and/or
billings to any Client Accounts.


4.           Non-Disparagement.  Hanwood agrees that, during the Time Period, it
shall not on its own or by or through any of its employees, agents, officers, or
directors, make any written, oral, digital or electronic statements that are
materially disparaging of the business of Command Center or to the business
reputation of any of the executive officers, directors, agents or employees of
Command Center.


5.           Severability.  The parties desire and intend that the covenants
contained in this Agreement shall be construed as agreements severable from and
independent of each other and of any other provision of this or any contract or
agreement between the parties.


6.           Injunction.  Hanwood agrees and acknowledges that the foregoing
restrictions, duration, and the geographic/territorial scope thereof as set
forth in this Agreement are under all of the circumstances reasonable and
necessary for the protection of Command Center and its business.  Hanwood  also
recognizes and agrees that the injury that Command Center will suffer in the
event of any of Hanwood ’s breach of any covenant contained in this Agreement
cannot be compensated by monetary damages alone, and Hanwood  therefore agrees
that, in the event of a breach or threatened breach of this Agreement, Command
Center, in addition to and not in limitation of, any other rights, remedies, or
damages available to Command Center at law, in equity, under this Agreement or
otherwise, shall be entitled to seek an injunction from any court of competent
jurisdiction in order to prevent or restrain any such breach by Hanwood  or its
employees, directors, officers, agents, representatives, or any and all other
persons directly or indirectly acting for or on behalf of Hanwood .
 
Asset Purchase Agreement
 
Page 58 of 79

--------------------------------------------------------------------------------

 


7.           Attorneys’ Fees.  In the event an action or suit is brought by any
party hereto to enforce the terms of this Agreement, the prevailing party will
be entitled to the payment of its reasonable attorneys’ fees and costs, as
determined by the judge of the court.


8.           Choice of Law, Venue and Jurisdiction.  This Agreement shall be
deemed made and entered into and construed and governed under and in accordance
with the laws of the State of Arkansas.  Hanwood consents to jurisdiction and
venue of any legal action in the state or federal courts in Pulaski County,
Arkansas.


9.           Notice.  Any notice to be given to Hanwood  under this Agreement
will be sufficient and deemed delivered if in writing and delivered to the U.S.
Post Office to be sent prepaid by certified or registered mail addressed to
Hanwood  at the address provided below, or to such other address as he  has
provided to Command Center in writing.


10.           Waiver of Jury Trial.  Hanwood waives its rights to a trial by
jury.  Hanwood acknowledges that waiver of jury trial rights provides it with
the benefit of uniform interpretation of this Agreement and resolution of any
dispute arising out of this Agreement. Hanwood further acknowledges the receipt
and sufficiency of consideration for such benefit.


11.           Terms of the APA.  In the event of any conflict or inconsistency
between the terms and conditions of the APA and the terms and conditions of this
Agreement, the terms and conditions of the APA shall control.


12.           General.


(a)           Except as otherwise expressly provided herein, this Agreement
contains the entire understanding between the parties with respect to the
subjects hereof and supersedes all prior oral and written negotiations and
agreements.


(b)           Any modifications to this Agreement must be made by a written
agreement signed by both parties.


(c)           The waiver of any breach or violation of this Agreement shall not
constitute a waiver of any other or subsequent breach.


(d)           Headings are for convenience and shall not limit or control
interpretation.
 
Asset Purchase Agreement
 
Page 59 of 79

--------------------------------------------------------------------------------

 


(e)           Words in this Agreement shall be deemed to refer to whatever
number and gender the context requires.


(f)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.  The parties may execute such
counterparts, via facsimile.


(g)           Each party to this Agreement has participated in the drafting of
this Agreement, which each Party acknowledges is the result of extensive
negotiations between the Parties.  The parties hereto agree that each party and
its counsel have reviewed this Agreement and that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party will
not apply to the interpretation of this Agreement.


(h)           Hanwood and Command Center have been represented by legal counsel
in connection with the transactions contemplated in this Agreement and legal
counsel for both parties have participated in drafting this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date stated above.




HANWOOD____________, LLC


By:  ______________________________________
 
 


COMMAND CENTER, INC.


By:                                                                                          
       Bubba Sandford, Chief Executive Officer
 
 
 
 
 
 

 
Asset Purchase Agreement
 
Page 60 of 79

--------------------------------------------------------------------------------

 


EXHIBIT D


Form of Sellers’ Legal Opinion


Command Center, Inc.
3609 S. Wadsworth Blvd., Suite 250
Lakewood, Colorado 80235
Attention: Ronald L. Junck


Ladies and Gentlemen:


This opinion is furnished to you in connection with the Closing contemplated in
that certain Asset Purchase Agreement, dated as of June 1, 2016 (the “Purchase
Agreement”), by and among Command Center, Inc., a Washington corporation
(“Command Center”) and Hanwood Arkansas, LLC, an Arkansas limited liability
company and Hanwood Oklahoma, LLC, an Oklahoma limited liability company
(collectively Hanwood Arkansas, LLC, and Hanwood Oklahoma, LLC are hereinafter
referenced as the “Hanwood Entities”).  Except as otherwise indicated herein,
terms defined in the Purchase Agreement are used herein as therein defined.
 
This legal opinion is being delivered to you on behalf of the Hanwood Entities
in connection with the consummation by the Hanwood Entities of the Closing.  We
have made such examinations and inquiries as we have deemed necessary as a basis
for this opinion, including, without limitation, examination of the following:
 
1.  
The Purchase Agreement;

 
2.  
A Certificate of Good Standing of the Secretary of State of Arkansas, dated
within the month of March 30, 2016, attesting to the continued good standing and
corporate existence of Hanwood Arkansas, LLC, under the laws of the State of
Arkansas (the “Good Standing Certificate”);

 
3.  
A Certificate of Good Standing of the Secretary of State of Oklahoma, dated
within the month of March 30, 2016, attesting to the continued good standing and
corporate existence of Hanwood Oklahoma, LLC, under the laws of the State of
Oklahoma (the “Good Standing Certificate”);

 
4.  
Confirmation of authority to transact business, in good standing, in the States
of Arkansas and Oklahoma; and

 
We have examined such certificates of public officials, certificates of
representatives of the Hanwood Entities, and such other documents as we have
deemed relevant and necessary, as a basis for the opinions set forth below,
including duly signed authorizations from each of the members of the Hanwood
Entities, and any relevant trust documents.  We have relied upon such
certificates of public officials and of representatives of the Hanwood Entities
with respect to the accuracy of matters contained therein, without
investigation, and we have not made any independent review or investigation of
instruments, orders, judgments, rules, or other regulations or decrees by which
the Hanwood Entities or their properties may be bound, or the suits,
investigations, or proceedings, if any, pending or threatened against either of
the Hanwood Entities.
 
Asset Purchase Agreement
 
Page 61 of 79

--------------------------------------------------------------------------------

 
 
The phrase “to our knowledge” or similar phrases as used in this opinion means
the actual knowledge of attorneys within our firm based upon work performed on
transactions contemplated by the Purchase Agreement and documents referred to
therein or other matters that have come to their attention in the course of our
representation of the Hanwood Entities that would give any of them actual
knowledge of the existence or absence of facts contrary to such opinion.  We
have not undertaken any investigation to determine the existence or absence of
such facts, and no inference as to our knowledge of the existence or absence of
such facts may be drawn from our representation of the Hanwood Entities.
 
In rendering the opinions set forth below, we have assumed (and, to our
knowledge, without investigation, there are no facts inconsistent with) the
following:
 
1.  
Each natural person executing any instrument, document, or agreement in
connection with the Purchase Agreement is legally competent to do so.

 
2.  
All documents submitted to us as originals are authentic; all documents
submitted to us as certified or photocopies conform to the original documents,
and such original documents are authentic; all signatures on all documents
submitted to us for examination are genuine; all documents submitted to us
accurately describe the mutual understanding of the parties as to all matters
contained therein, and no other understandings, agreements, or undertakings
exist between the parties relating to the transactions contemplated by such
documents.

 
3.  
All representations, warranties, certifications, and statements with respect to
matters of fact and other factual information made or contained in the Purchase
Agreement, the Good Standing Certificate, and the Consents are accurate, true,
correct, and complete in all material respects.

 
Based upon the foregoing assumptions, and subject to the limitations,
exceptions, and qualifications set forth herein, we are of the opinion that:
 
1.  
Hanwood Arkansas, LLC, is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Arkansas.

 
2.  
Hanwood Oklahoma, LLC, is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Oklahoma.

 
3.  
Each of the Hanwood Entities has the corporate power to execute and deliver the
Purchase Agreement and to effectuate the Closing, and the Purchase Agreement has
been duly authorized, executed, and delivered by each of the Hanwood Entities
and constitutes each of their legal, valid, and binding obligations, except that
the enforceability thereof may be subject to: (i) bankruptcy, insolvency,
reorganization, moratorium, and other similar laws now or hereafter in effect
relating to creditors’ rights generally; and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).  Sudie Hancock is duly authorized by the members of each of the Hanwood
Entities to execute the Purchase Agreement on behalf of both Hanwood Arkansas,
LLC, and Hanwood Oklahoma, LLC, as manager.

 
Asset Purchase Agreement
 
Page 62 of 79

--------------------------------------------------------------------------------

 
 
4.  
The instruments of conveyance, transfer, and assignment to be delivered by the
Hanwood Entities to Command Center are in form legally sufficient to convey to
Command Center all right, title, and interest of substantially all of the
Hanwood Entities’ assets and the Assets (as defined in the Purchase
Agreement).  Such instruments are in form sufficient for recordation or filing
where such is necessary in order to effectuate such conveyance, transfer, and
assignment against third parties.

 
5.  
With respect to the Purchase Agreement and the instruments of conveyance,
transfer, and assignment to be delivered by the Hanwood Entities to Command
Center:   (a)  the individuals named as signatories on the signature pages are
authorized to execute each document for and on behalf of the entity identified;
(b) when executed by the individuals named on the signature pages for and on
behalf of the entity identified, the document will become the binding commitment
of the Hanwood Entities; and (c) no additional consent, approval, or
authorization of, or declaration by any shareholder, member, officer, manager,
director or owner is required in connection with the execution of the Purchase
Agreement, the instruments of conveyance, transfer and assignment and the
consummation of Closing or other transactions contemplated therein.

 
6.  
Neither of the Hanwood Entities is, nor will either of them, by execution and
delivery of the Purchase Agreement or by performance of the obligations
thereunder be, in violation of any terms or provisions of either company’s
articles of organization, operating agreement, or to our knowledge, of any
indenture or other agreement or instrument to which either company is a party or
to which  they or any of their properties are bound, or of any order, writ,
judgment, injunction, decree, statute, rule, or regulation, the violation of
which would materially and adversely affect either of the Hanwood Entities
financial condition, business, or operation.

 
7.  
To the best of our knowledge, there is no action, suit, proceeding, or
investigation pending or threatened against either of the Hanwood Entities,
except with regard to any such matters disclosed in writing by the Hanwood
Entities during due diligence.

 
8.  
No consent, approval, or authorization of, or declaration, filing, or
registration with, any governmental entity is required by either of the Hanwood
Entities in connection with the execution of the Purchase Agreement and the
consummation of Closing or other transactions contemplated therein.

 
Asset Purchase Agreement
 
Page 63 of 79

--------------------------------------------------------------------------------

 
 
Our opinions herein contained are further subject to the following
qualifications:
 
1.  
Our opinions are limited to matters expressly set forth herein and no opinion is
to be implied or inferred beyond the matters expressly stated.

 
2.  
Our opinions are qualified to the extent that they may be subject to or affected
by: (i) applicable bankruptcy, insolvency, reorganization, moratorium, usury,
fraudulent conveyance, or similar laws affecting the rights of creditors
generally; or (ii) general principles of equity, including duties and standards
imposed upon parties to contracts and including requirements of good faith,
materiality, reasonableness, and fair dealing.  We express no opinion as to the
availability of any equitable or specific remedy, or as to the successful
assertion of any equitable defense, upon any breach of any agreements or
documents or obligations referred to therein, or any other matters inasmuch as
the availability of such remedies or defenses may be subject to the discretion
of a court.  We express no opinion as to the enforceability of any indemnity or
contribution provision that indemnifies any person against damages arising from
his, her, or its own negligence or misconduct.

 
3.  
The enforcement against either of the Hanwood Entities of any rights and
remedies is or may be subject to the effect of certain general principles of
contract law.  Our opinion is further subject to the qualification that certain
waivers (including, without limitation, waivers of defenses or objection to
jurisdiction or venue based on the doctrine of forum non conveniens, waivers of
statutory or constitutional rights, waivers of certain defenses, notices, and
demands, and waivers of any right to trial by jury), procedures, remedies, and
other provisions of the Purchase Agreement and other agreements executed in
connection therewith may be unenforceable or limited by, in whole or in part,
the laws of the State of Arkansas and the federal laws of the United States of
America.

 
4.  
We express no opinion as to the enforceability of prospective waivers of rights
to notice or a hearing or other rights granted by constitution or statute,
powers of attorney, provisions purporting to relieve parties of the consequences
of their own negligence or misconduct, provisions purporting to establish
evidentiary standards or provisions as to the vesting of jurisdiction in, or the
consent to the exercise of jurisdiction by, any court where the exercise of such
jurisdiction is within the discretion of such court or the court is not a court
of general jurisdiction.

 
We are attorneys admitted to the State Bar of Arkansas.  We do not purport to be
experts in, we have not made a special examination of, and we do not express any
opinion concerning, any laws other than the laws of the State of Arkansas.  The
opinions expressed herein concern only the effect of the laws of the State of
Arkansas.  This opinion is rendered on and as of the date hereof, and we
disclaim any obligation to supplement this opinion if any applicable laws change
after the date hereof or if we become aware of any facts that might change the
opinions expressed herein after the date hereof.
 
This opinion is solely for your benefit in connection with the Closing and the
making of, and confirmation of transactions contemplated by, the Purchase
Agreement, and it may not be published, quoted, or filed by you, or relied upon
in any respect by any third party, without our prior written consent.
 
/s/ Seller’s Counsel
 
Asset Purchase Agreement
 
Page 64 of 79

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Form of Assignment and Assumption of Lease Obligations


ASSIGNMENT AND ASSUMPTION OF LEASE AND LANDLORD CONSENT


This ASSIGNMENT AND ASSUMPTION OF LEASE (the “Assignment”), entered into as of
May ___, 2016, by and among Hanwood________, LLC (“Hancock Staffing”), Command
Center, Inc. (“Command Center”), and Landlord, all of which are referred to
collectively herein as the “Parties.”


RECITALS


WHEREAS, Hancock Staffing, as tenant, and Landlord, as landlord, are parties to
that certain Lease, dated as of ______________ (“Lease”), presently covering
certain premises (the “Premises”) located at____________________, a copy of
which Lease is attached hereto as Exhibit A;


WHEREAS, Hancock Staffing and Command Center entered into a certain Asset
Purchase Agreement, dated as of May ___, 2016 (the “Purchase Agreement”),
pursuant to which and subject to the terms and conditions set forth therein,
Command Center has purchased certain of the assets and assumed certain of the
liabilities of Hancock Staffing; and


WHEREAS, simultaneously with the closing of the transactions contemplated by the
Purchase Agreement, Hancock Staffing and Command Center mutually desire that
Landlord consent to the transfer of Hancock Staffing’s interest in the Lease to
Command Center and the assumption by Command Center of all of Hancock Staffing’s
obligations and liabilities under the Lease from and after the Effective Time
(as defined below).


AGREEMENTS


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and adequacy of which are expressly
acknowledged, the Parties hereby agree as follows:


1.           Assignment and Assumption.   Hancock Staffing assigns and transfers
to Command Center all of Hancock Staffing’s rights under the Lease.  Command
Center hereby assumes and guarantees timely performance of all of Hancock
Staffing’s obligations under the Lease which arise after the Effective Time.


2.  Consent to Assignment.  Effective as of the Effective Time, Landlord hereby,
(a) consents to the assignment of Hancock Staffing’s rights and obligations
under the Lease effected hereby, (b) confirms that there are no defaults under
the terms of the Lease by Hancock Staffing and there is no current offset or
claim against the security deposit held by Landlord, and (c) agrees to recognize
Command Center as the tenant under the Lease and thereby establishes direct
privity of estate and privity of contract with Command Center.
 
Asset Purchase Agreement
 
Page 65 of 79

--------------------------------------------------------------------------------

 
 
3. Effective Time.  For all purposes under this Assignment, the term “Effective
Time” shall mean 12:01 a.m. on May ___, 2016.
 
4. Miscellaneous.
 
a. Headings.  The section headings used herein are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
b. Counterparts.  This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Parties have executed this Assignment and Assumption of
Lease as of the day and year first above written.




LANDLORD:
 
By:                                                                          
 
Name: _____________________________
 
Title: ______________________________
HANCOCK STAFFING.:
 
By:                                                                                                                                                 
 
Name: _______________________________
 
Title: ________________________________
 
 
 
COMMAND CENTER, INC.:
 
By:                                                                                                                                                 
 
Name: _______________________________
 
Title: ________________________________
 



Asset Purchase Agreement
 
Page 66 of 79

--------------------------------------------------------------------------------

 
 
EXHIBIT F


Financial Statements

 
 
 
 
 
 
 
 
Asset Purchase Agreement
 
Page 67 of 79

--------------------------------------------------------------------------------

 
 
[f1f2.jpg]
 
Asset Purchase Agreement
 
Page 68 of 79

--------------------------------------------------------------------------------

 
 
[balsheets.jpg]
 
Asset Purchase Agreement
 
Page 69 of 79

--------------------------------------------------------------------------------

 
 
[balsheets2.jpg]
 
Asset Purchase Agreement
 
Page 70 of 79

--------------------------------------------------------------------------------

 
 
[soi.jpg]
 
Asset Purchase Agreement
 
Page 71 of 79

--------------------------------------------------------------------------------

 
 
[soi2.jpg]
 
Asset Purchase Agreement
 
Page 72 of 79

--------------------------------------------------------------------------------

 
 
 
[accountantsreport.jpg]
 
Asset Purchase Agreement
 
Page 73 of 79

--------------------------------------------------------------------------------

 
 
[balsheets3.jpg]
 
Asset Purchase Agreement
 
Page 74 of 79

--------------------------------------------------------------------------------

 
 
[liabilityandequity.jpg]
 
Asset Purchase Agreement
 
Page 75 of 79

--------------------------------------------------------------------------------

 
 
[soi3.jpg]
 
Asset Purchase Agreement
 
Page 76 of 79

--------------------------------------------------------------------------------

 
 
 
[soi4.jpg]
 
Asset Purchase Agreement
 
Page 77 of 79

--------------------------------------------------------------------------------

 
 
EXHIBIT H


Form of Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT


1. Assumption of Liabilities and Contracts.  For good and valuable
consideration, the receipt, adequacy, and legal sufficiency of which are hereby
acknowledged, and as contemplated by Section 1. of that certain Asset Purchase
Agreement, dated and effective as of June 1, 2016 (the “Purchase Agreement”), to
which Hanwood Arkansas, LLC, an Arkansas limited liability company, and Hanwood
Oklahoma, LLC, an Oklahoma limited liability company (collectively Hanwood
Arkansas, LLC, and Hanwood Oklahoma, LLC, shall be referenced as the “Hanwood
Entities” or “Sellers”), and Command Center, Inc., a Washington corporation
(“Command Center” or “Buyer”), are parties, Sellers hereby sell, transfer,
assign, convey, grant, and deliver to Buyer, and Buyer hereby accepts the
foregoing assignment and hereby agrees to perform all of Sellers’ liabilities
and obligations under the obligations described on Schedule 2.2 of the Purchase
Agreement, which schedule is hereby incorporated by reference into this
Assignment and Assumption Agreement (collectively, the “Contracts”).
 
2. Effective Time.  For all purposes under this Assignment and Assumption
Agreement, the term “Effective Time” shall mean the date and time of the Closing
as defined in the Purchase Agreement.
 
3. Further Actions.  Sellers agree to execute and deliver further instruments of
transfer and assignment and take such other action as Buyer may reasonably
request to more effectively transfer and assign to and vest in Buyer each of the
Contracts, all at the sole cost and expense of Sellers.
 
4. Terms of the Purchase Agreement.  The terms of the Purchase Agreement,
including, but not limited to, Sellers’ representations, warranties, covenants,
agreements, and indemnities relating to the Contracts and Liabilities, are
incorporated into this Assignment and Assumption Agreement by this
reference.  Sellers acknowledge and agree that the representations, warranties,
and covenants made by Sellers in the Purchase Agreement shall remain in full
force and effect to the full extent provided therein.  In the event of any
conflict or inconsistency between the terms and conditions of the Purchase
Agreement and the terms and conditions of this Assignment and Assumption
Agreement, the terms and conditions of the Purchase Agreement shall control.
 
5. Miscellaneous.
 
a. Headings.  The section headings used herein are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
b. Governing law.  This Assignment and Assumption Agreement shall be governed by
and construed in accordance with the laws of the State of Arkansas.
 
Asset Purchase Agreement
 
Page 78 of 79

--------------------------------------------------------------------------------

 
 
c. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of June 1, 2016.
 
HANWOOD ARKANSAS, LLC


_________________________________
Sudie Hancock, Pursuant to Authorization by Members


HANWOOD OKLAHOMA, LLC
By its Member,


_________________________________
Sudie Hancock, Pursuant to Authorization by Members




_________________________________________
  COMMAND CENTER, INC.
By its President and Chief Executive Officer
Bubba Sandford
 
 
 
 
Asset Purchase Agreement
 
 Page 79 of 79

--------------------------------------------------------------------------------